 

Exhibit 10.1

Published CUSIP number:          

CREDIT AGREEMENT

dated as of September 7, 2004

among

TETRA TECHNOLOGIES, INC.

and Certain of Its Subsidiaries, as Borrowers;

The Lenders From Time to Time Party Hereto;

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent;

BANK ONE, NA

and

WELLS FARGO BANK, N.A.;

as Syndication Agents;

and

COMERICA BANK,

as Documentation Agent

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES INC.;

as Co-Arrangers

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 



 

Page

ARTICLE I Definitions

1

 

SECTION 1.01

Defined Terms

1

 

SECTION 1.02

Classification of Loans and Borrowings

21

 

SECTION 1.03

Terms generally

21

 

SECTION 1.04

Accounting Terms; GAAP

21

 

SECTION 1.05

Letter of Credit Amounts

22

 



 



ARTICLE II The Credits

22

 

SECTION 2.01

Revolving Commitments

22

 

SECTION 2.02

Loans and Borrowings

23

 

SECTION 2.03

Requests for Borrowings

24

 

SECTION 2.04

Letters of Credit

24

 

SECTION 2.05

Funding of Borrowings

29

 

SECTION 2.06

Interest Elections

30

 

SECTION 2.07

Termination, Reduction and Increase of Commitments

31

 

SECTION 2.08

Repayment of Loans; Evidence of Debt

33

 

SECTION 2.09

Prepayment of Loans

33

 

SECTION 2.10

Fees

34

 

SECTION 2.11

Interest

36

 

SECTION 2.12

Alternate Rate of Interest

36

 

SECTION 2.13

Increased Costs

37

 

SECTION 2.14

Break Funding Payments

38

 

SECTION 2.15

Taxes

39

 

SECTION 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

40

 

SECTION 2.17

Mitigation Obligations; Replacement of Lenders

42

 

SECTION 2.18

Swingline Loans

43

 

SECTION 2.19

Defaulting Lender

45

 

SECTION 2.20

Market Disruption; Required Prepayment of Eligible Currency Loans

46

 

SECTION 2.21

Judgment Currency

46

 

SECTION 2.22

Nature of Obligations

47

 



 



ARTICLE III Representations and Warranties

47

 

SECTION 3.01

Organization; Powers

47

 

SECTION 3.02

Authorization; Enforceability

47

 

SECTION 3.03

Governmental Approvals; No Conflicts

47

 

SECTION 3.04

Financial Condition

48

 

SECTION 3.05

Properties

48

 

SECTION 3.06

Litigation and Environmental Matters

48

 

SECTION 3.07

Compliance with Laws and Agreements

49

 

SECTION 3.08

Investment and Holding Company Status

49

 

SECTION 3.09

Taxes

49
       

(i)

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(Continued)

 



 

Page

 

SECTION 3.10

ERISA

49

 

SECTION 3.11

Disclosure

49

 

SECTION 3.12

Subsidiaries

50

 

SECTION 3.13

Insurance

50

 

SECTION 3.14

Labor Matters

50

 

SECTION 3.15

Solvency

50

 



 



ARTICLE IV Conditions

50

 

SECTION 4.01

Effective Date

50

 

SECTION 4.02

Each Credit Event

52

 



 



ARTICLE V Affirmative Covenants

52

 

SECTION 5.01

Financial Statements and Other Information

52

 

SECTION 5.02

Notices of Material Events

53

 

SECTION 5.03

Existence; Conduct of Business

54

 

SECTION 5.04

Payment of Obligations

54

 

SECTION 5.05

Maintenance of Properties

54

 

SECTION 5.06

Insurance

54

 

SECTION 5.07

Books and Records; Inspection and Audit Rights

54

 

SECTION 5.08

Compliance with Laws

55

 

SECTION 5.09

Use of Proceeds and Letters of Credit

55

 

SECTION 5.10

Guaranty

55

 



 



ARTICLE VI Negative Covenants

55

 

SECTION 6.01

Financial Covenants

55

 

SECTION 6.02

Indebtedness

56

 

SECTION 6.03

Liens

56

 

SECTION 6.04

Fundamental Changes

57

 

SECTION 6.05

Investments, Loans, Advances and Guarantees

58

 

SECTION 6.06

Asset Sales

59

 

SECTION 6.07

Sale and Leaseback Transactions

60

 

SECTION 6.08

Swap Agreements

60

 

SECTION 6.09

Restricted Payments

60

 

SECTION 6.10

Transactions with Affiliates

60

 

SECTION 6.11

Restrictive Agreements

60

 

SECTION 6.12

Amendment of Material Documents

61

 

SECTION 6.13

Additional Material Domestic Subsidiaries

61

 

SECTION 6.14

Capital Expenditures and Acquisitions

61

 

SECTION 6.15

Designation and Conversion of Restricted and Unrestricted Subsidiaries

61

 

SECTION 6.16

Unrestricted Subsidiaries

62

 



 



(ii)

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(Continued)

 



 

Page

ARTICLE VII Events of Default

62

 



 



ARTICLE VIII The Administrative Agent

64

 

SECTION 8.01

Appointment and Authorization of Administrative Agent

64

 

SECTION 8.02

Rights as a Lender

64

 

SECTION 8.03

Exculpatory Provisions

65

 

SECTION 8.04

Reliance by Administrative Agent

65

 

SECTION 8.05

Delegation of Duties

66

 

SECTION 8.06

Resignation of Administrative Agent

66

 

SECTION 8.07

Non-Reliance on Administrative Agent and Other Lenders

67

 

SECTION 8.08

Administrative Agent May File Proofs of Claim

67

 

SECTION 8.09

Guaranty Matters

68

 



 



ARTICLE IX Miscellaneous

68

 

SECTION 9.01

Notices

68

 

SECTION 9.02

Waivers; Amendments

69

 

SECTION 9.03

Expenses; Indemnity; Damage Waiver

70

 

SECTION 9.04

Successors and Assigns

72

 

SECTION 9.05

Survival

75

 

SECTION 9.06

Counterparts; Integration; Effectiveness

75

 

SECTION 9.07

Severability

76

 

SECTION 9.08

Right of Setoff

76

 

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

76

 

SECTION 9.10

WAIVER OF JURY TRIAL

77

 

SECTION 9.11

Headings

77

 

SECTION 9.12

Interest Rate Limitation

77

 

SECTION 9.13

Syndication Agents and Documentation Agent

78

 

SECTION 9.14

Confidentiality

78

 

SECTION 9.15

Additional Borrowers

79

 

SECTION 9.16

USA Patriot Act

79

 



 



(iii)

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)

Schedules and Exhibits:

Exhibit A

—

Assignment and Assumption

Exhibit B

—

Compliance Certificate

Exhibit C-1

—

Revolving Note

Exhibit C-2

—

Swingline Note

Exhibit D

—

Assumption Agreement

 



 

Schedule 1.01

—

Eurocurrency Payment Offices

Schedule 2.01

—

Commitments

Schedule 2.04

—

Existing Letters of Credit

Schedule 3.12

—

Subsidiaries

Schedule 6.02

—

Existing Indebtedness

Schedule 6.03

—

Existing Liens

Schedule 6.05

—

Existing and Anticipated Investments

Schedule 6.06

—

Other Properties

 



 

 

(iv)

--------------------------------------------------------------------------------



CREDIT AGREEMENT

CREDIT AGREEMENT (as amended, modified, restated, supplemented and in effect
from time to time, herein called this “Agreement”) dated as of September 7, 2004
(the “Effective Date”), among TETRA TECHNOLOGIES, INC. (the “Parent”), a
Delaware corporation; each Foreign Subsidiary (as defined herein) that from time
to time becomes party hereto as a “Borrower” pursuant to Section 9.15 (including
the Parent, collectively referred to as the “Borrowers”); the LENDERS party
hereto, BANK ONE, NA, with its principal offices in Chicago, Illinois, and WELLS
FARGO BANK N.A., as Syndication Agents, COMERICA BANK, as Documentation Agent,
and BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders.

ARTICLE I

Definitions

The parties hereto agree as follows:

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Parent or any Restricted Subsidiary
of (a) sufficient Equity Interests of a Person to cause such Person to become a
subsidiary of the Parent; (b) all or substantially all of the property and/or
operations of a Person, a division of a Person or a line of business of a
Person, or (c) an Investment in an Unrelated Joint Venture.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period and Agreed Currency, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurocurrency
Reference Rate for such Interest Period and Agreed Currency multiplied by (b)
the Statutory Reserve Rate.

“Administrative Agent” means Bank of America, National Association, in its
capacity as administrative agent for the Lenders hereunder, and its successors
in that capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

--------------------------------------------------------------------------------



“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, Australian Dollars, British Pounds Sterling, Canadian
Dollars, Japanese Yen, Mexican Pesos, Norwegian Krone, Swedish Krona, Swiss
Francs, and Euros, and (iii) any other Eligible Currency which the Parent
requests the Administrative Agent to include as an Agreed Currency hereunder and
which is acceptable to all of the Lenders. For the purposes of this definition,
each of the specific currencies referred to in clause (ii), above, shall mean
and be deemed to refer to the lawful currency of the jurisdiction referred to in
connection with such currency, e.g., “Australian Dollars” means the lawful
currency of Australia.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day with respect to any ABR Loan or
Eurocurrency Loan or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio as of the most recent determination date; but
until the Administrative Agent receives the Parent’s financial statements dated
September 30, 2004 and for the period then ending, the Eurocurrency Spread shall
be 1.00%, the ABR Spread shall be 0.00% and the Commitment Fee Rate shall be
0.225%:

Leverage Ratio

Eurocurrency Spread

ABR Spread

Commitment Fee Rate

Category 1: greater than or equal to 2.50 to 1

1.75%

0.25%

0.375%

Category 2: greater than or equal to 2.00 but less than 2.50 to 1

1.50%

0.00%

0.300%

Category 3: greater than or equal to 1.50 to 1 but less than 2.00 to 1

1.25%

0.00%

0.250%

Category 4: greater than or equal to 1.00 but less than 1.50 to 1

1.00%

0.00%

0.225%

Category 5: less than 1.00 to 1

0.75%

0.00%

0.200%

-2-

--------------------------------------------------------------------------------



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Parent’s fiscal year based upon the
Parent’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; but the
Leverage Ratio shall be deemed to be in Category 1 at the request of the
Required Lenders if the Parent fails to timely deliver the consolidated
financial statements required to be delivered by it pursuant to Sections 5.01(a)
or (b), during the period from the deadline for delivery thereof until such
consolidated financial statements are received.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as reasonably determined by the Administrative Agent from time to
time in accordance with its usual practices.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bank of America” means Bank of America, National Association, in its individual
capacity.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America and any successor entity performing similar functions.

“Borrowers” has the meaning ascribed to such term in the introductory paragraph
of this Agreement.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, in the same
Agreed Currency and as to which a single Interest Period is in effect and (b) a
Swingline Loan.

“Borrowing Request” means a request by the Parent for a Borrowing in accordance
with Section 2.03.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Borrowings, a day (other than a Saturday or Sunday) on
which banks generally are open in Dallas, Chicago, Houston and New York for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market (and, if
the Borrowings which are the subject of such borrowing, payment or rate
selection are denominated in Euro, a day upon which such clearing system as is
determined by

-3-

--------------------------------------------------------------------------------



the Administrative Agent to be suitable for clearing or settlement of the Euro
is open for business), and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago and Dallas for
the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Capital Expenditures” means, for any period, all expenditures and costs of the
Parent and the Restricted Subsidiaries that are (or should be) capitalized on
the consolidated balance sheet of the Parent in accordance with GAAP as of the
end of such period but excluding (a) any transaction constituting an Acquisition
and (b) capital expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of Texas) laws permits the higher interest rate, stated as a
rate per annum. On each day, if any, that the Texas Finance Code establishes the
Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in the
Texas Finance Code) for that day. The Administrative Agent may from time to
time, as to current and future balances, implement any other ceiling under the
Texas Finance Code by notice to the Parent, if and to the extent permitted by
the Texas Finance Code. Without notice to any Borrower or any other Person, the
Ceiling Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.

“Change in Control” means, with respect to the Parent, the direct or indirect
acquisition after the date hereof by any Person or related Persons constituting
a group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the SEC thereunder as in effect on the date hereof) of (a)
beneficial ownership of issued and outstanding Equity Interests issued by the
Parent, the result of which acquisition is that such Person or group possesses
at least 30% of the combined ordinary voting power of all then-issued and
outstanding Equity Interests issued by the Parent, or (b) the power to elect,
appoint or cause the election or appointment of at least a majority of the
members of the board of directors of the Parent; but if the Parent effects a
reorganization pursuant to Section 251(g) of the Delaware General Corporate Law,
whereby, among other things, the Equity Interests issued by it become owned by a
holding company, then (x) such event shall not constitute a “Change of Control”
and (y) and the references in the preceding clause of this definition to
“Parent” shall be deemed to be references to such holding company.

-4-

--------------------------------------------------------------------------------



“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any binding
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Compressco Acquisition” means the acquisition by the Parent of all of the
Equity Interests issued by Compressco, Inc.

“Computation Date” is defined in Section 2.01.

“Consolidated Net Earnings” means with respect to the Parent and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Parent and the Consolidated Restricted Subsidiaries,
including cash dividends and distributions (not the return of capital) received
from Persons other than Subsidiaries and after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; but there
shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) any extraordinary or non-recurring gains, losses or
expenses during such period (including, whether or not otherwise includable as a
separate item in the statement of Consolidated Net Earnings for such period,
non-cash losses on sales of assets outside of the ordinary course of business);
(b) non-cash gains, losses, expenses or adjustments under FASB Statement No. 133
as a result of changes in the fair market value of derivatives; (c) any gains or
losses attributable to writeups or writedowns of assets, including ceiling test
writedowns; (d) adjustments due to changes in accounting principles and the
effect of discontinued operations; and (e) any equity in the undistributed
earnings of any Person which is not a Subsidiary.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.

“Contribution Agreement” means that certain Contribution Agreement dated
concurrently herewith by and among the Parent and the Guarantors, as the same
may be amended, modified, supplemented and restated--and joined in pursuant to a
joinder agreement--from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

-5-

--------------------------------------------------------------------------------



voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.

“Debt Service” means the sum of (i) Interest Expense and (ii) scheduled
principal payments on Indebtedness, determined in each case for the applicable
period on a consolidated basis for Parent and its Consolidated Restricted
Subsidiaries.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Divestiture” means the divesture by the Parent or any Restricted Subsidiary of
either (a) sufficient Equity Interests of a Restricted Subsidiary to cause such
Person to no longer be a subsidiary of the Parent or (b) substantially all of
property and/or operations of a Restricted Subsidiary, a division of the Parent
or any Subsidiary or a line of business of the Parent or any Restricted
Subsidiary.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent of such currency in
Dollars if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Computation Date provided for in
Section 2.01.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States of America, any state thereof or the District of Columbia.

“EBITDA” means, without duplication, for any period, the sum of Consolidated Net
Earnings plus, to the extent deducted in calculating Consolidated Net Earnings:
(a) Interest Expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (b) U.S. federal, state and foreign
income tax expense, (c) depreciation, depletion and amortization expenses and
(d) any other non-cash charges and minus, to the extent included in the
statement of such Consolidated Net Earnings for such period, any non-cash
income; but, for the purposes of calculating EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of any financial ratio, if at any time during such Reference
Period (x) the Parent or any Consolidated Restricted Subsidiary shall have made
any Divestiture, then EBITDA for such Reference Period shall be reduced by an
amount equal to the EBITDA (if positive) attributable to the property that is
the subject of such Divestiture for such Reference Period or increased by an
amount equal to the EBITDA (if negative) attributable thereto for such Reference
Period; (y) the Parent or any Consolidated Restricted Subsidiary shall have made
any Acquisition or Capital Expenditure, then EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Acquisition
or Capital Expenditure occurred on the first day of such Reference Period, and
after giving effect to any credit received for certain costs and savings
recognized by the SEC associated with such

-6-

--------------------------------------------------------------------------------



Acquisition; or (z) a Subsidiary shall be redesignated as either an Unrestricted
Subsidiary or a Restricted Subsidiary, then EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such
redesignation had occurred on the first day of such Reference Period.

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Lenders of
any currency as an Agreed Currency, (x) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (y) such currency
is, in the determination of the Administrative Agent, no longer readily
available or freely traded or (z) in the determination of the Administrative
Agent, an Equivalent Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Lenders and the Parent, and such
currency shall no longer be an Agreed Currency until such time as all of the
Lenders agree to reinstate such currency as an Agreed Currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority in effect in any and
all jurisdictions in which the Parent or any Restricted Subsidiary is conducting
or at any time has conducted business, or where any property of the Parent or
any Restricted Subsidiary is located, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency on the London
market at 11:00 a.m., London time, on the date on or as of which such amount is
to be determined.

-7-

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Loan Party or any of their ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by any Loan Party or any of their ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Loan Party or any of their ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any of their ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then-lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.

“Eurocurrency” means any Agreed Currency.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 1.01 hereto or such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to the Parent and each Lender as its Eurocurrency Payment Office.

“Eurocurrency Reference Rate” means, with respect to a Eurocurrency Borrowing
for the relevant Interest Period, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days before the commencement of such Interest Period, for
deposits in the applicable Agreed Currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not

-8-

--------------------------------------------------------------------------------



available at such time for any reason, then the “Eurocurrency Reference Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the applicable Agreed
Currency for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Borrowing being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days before the commencement of such Interest Period. The
parties hereto understand that the applicable Eurocurrency Reference Rate for
Dollar-denominated Eurocurrency Loans is commonly referred to as “LIBOR.”

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrowers under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.15(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 2.15(a).

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement among the Parent, the financial institutions named therein, Bank of
America, as administrative agent, and Bank One, NA, as syndication agent.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; but if (a) such day is not a Business Day, the Federal
Funds Effective Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by Administrative Agent.

-9-

--------------------------------------------------------------------------------



“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) EBITDA minus cash income tax expense and minus Maintenance
Capital Expenditures to (b) Debt Service, in each case for the 12 months then
ending and determined on a consolidated basis for the Parent and its Restricted
Subsidiaries.

“Foreign Borrower” means any Borrower other than the Parent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Parent is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of the Parent that is organized under
the laws of a jurisdiction other than that in which the Parent is located. For
purposes of this definition, the United States of America, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Funded Indebtedness” means Indebtedness of the kinds referred to in clauses
(a), (b), (d), (g), and (h) of the definition thereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Parent, any Restricted Subsidiary, any of their properties, the Administrative
Agent, the Issuing Bank or any Lender.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; but the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

-10-

--------------------------------------------------------------------------------



“Guarantors” means all Material Domestic Subsidiaries, now or hereafter existing
and all other Subsidiaries (if any) now or hereafter executing or becoming party
to the Guaranty.

“Guaranty” means that certain Guaranty dated concurrently herewith executed by
the Guarantors in favor of the Administrative Agent and any and all other
guaranties now or hereafter executed in favor of the Administrative Agent
guaranteeing the Obligations hereunder pursuant to Section 5.10 as any of them
may from time to time be amended, modified, restated or supplemented.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all payment obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (d) all payment obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others of the kinds referred to in clauses (a), (b), (d), (g)
and (h) of this definition, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances; but
“Indebtedness” shall not include normal operating liabilities accrued in the
ordinary course of business. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrowers to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

“Interest Expense” means, for any period, total cash interest expense accruing
on Indebtedness of the Parent and its Consolidated Restricted Subsidiaries, on a
consolidated basis, during such period (including interest expense attributable
to Capitalized Lease Obligations and amounts (both positive and negative)
attributable to interest expense incurred under Swap Agreements), determined in
accordance with GAAP.

-11-

--------------------------------------------------------------------------------



“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September, and December and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day before the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; but (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment” has the meaning given such term in Section 6.05.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuing Bank” means Bank of America (and, in the case of one of the Letters of
Credit described on Exhibit 2.04, Bank One, NA), in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.04(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Venture” means a Person (regardless of the type of entity) (a) which has
issued Equity Interests held by the Parent or a Restricted Subsidiary; (b) which
is not a Subsidiary, and (c) in which the Parent has, directly or indirectly, at
least 20% of the ordinary voting power.

“Kemira Calcium Chloride Acquisition” means the acquisition by the Parent or one
or more Restricted Subsidiaries (whether now in existence or hereafter created)
of the European calcium chloride business of Kemira Oyj, a Finnish company,
substantially in accordance with the terms heretofore disclosed to the Lenders,
if such Acquisition is consummated before March 31, 2005.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

-12-

--------------------------------------------------------------------------------



“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn. The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.07(d), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the letters of credit described on Schedule 2.04.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Funded Indebtedness as of such date to (b) EBITDA for the 12 months then
ended, determined in each case on a consolidated basis for Parent and its
Consolidated Restricted Subsidiaries.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, collateral assignment or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (c) reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions and
other title exceptions, in each case whether based on common law, constitutional
provision, statute or contract.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Notice of Entire Agreement, the Contribution Agreement, any subordination
agreement relating to Subordinated Debt, all instruments, certificates and
agreements now or hereafter executed or delivered by any Loan Party to the
Administrative Agent or any Lender pursuant to any of the foregoing or in
connection with the obligations under this Agreement and the other Loan
Documents or any commitment regarding such obligations, and all amendments,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing; but no Swap Agreement shall be a Loan
Document.

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

-13-

--------------------------------------------------------------------------------



“Maintenance Capital Expenditures” means, for any date in any fiscal year of the
Parent, an amount equal to 10% of the property, plant and equipment (net of
depreciation and amortization, and as established in accordance with GAAP) of
the Parent and the Consolidated Subsidiaries as of the last day of the
immediately preceding fiscal year.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Parent and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document or (c) the rights of or benefits
available to the Lenders under any Loan Document.

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary; (b) together with its Restricted
Subsidiaries, owns assets having a net book value of $5,000,000 or more, and (c)
incurs or Guarantees Indebtedness.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding $5,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Swap Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to the sale of any Equity Interests by
the Parent, all cash received by the Parent from such sale after payment of, or
provision for, all underwriter fees and expenses, SEC and blue sky fees,
printing costs, fees and expenses of accountants, lawyers and other professional
advisors, brokerage commissions and other out-of-pocket fees and expenses
actually incurred in connection with such sale of Equity Interests.

“Notes” shall have the meaning assigned to such term in Section 2.02(a) hereof.

“Notice of Entire Agreement” means a notice of entire agreement executed by each
Loan Party and the Administrative Agent, as the same may from time to time be
amended, modified, supplemented or restated.

“Obligations” means, as at any date of determination thereof, the sum of the
following: (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any Loan Document of any Loan
Party.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under

-14-

--------------------------------------------------------------------------------



any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens for Taxes, assessments or other governmental charges or levies which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;

(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not overdue by more than 30 days or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of oil
and gas properties each of which is in respect of obligations that are not
overdue by more than 30 days or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not overdue by more than 30 days or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, if any such Lien referred to in
this clause does not materially impair the use of the property covered by such
Lien for the purposes for which such property is held by the Parent or any
Restricted Subsidiary or materially impair the value of such property subject
thereto;

(e) maritime liens for crew wages or for salvage and general average, each of
which is in respect of obligations that are not overdue by more than 30 days or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP;

-15-

--------------------------------------------------------------------------------



(f) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, if no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Parent or any of its Restricted Subsidiaries
to provide collateral to the depository institution;

(g) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of the Parent or any Restricted
Subsidiary that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such property for the purposes of
which such property is held by the Parent or any Restricted Subsidiary or
materially impair the value of such property subject thereto;

(h) Liens on cash or securities pledged to secure performance of tenders, appeal
bonds, government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; and

(i) judgment and attachment Liens not giving rise to an Event of Default, if any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and no action to
enforce such Lien has been commenced;

but the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or from Moody’s no lower than A2 or P2, respectively;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000 or, in
the case of any Foreign Subsidiary, a bank organized in a jurisdiction in which
the Foreign Subsidiary conducts operations having capital and surplus in excess
of $250,000,000 (or its equivalent in another currency);

-16-

--------------------------------------------------------------------------------



(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated A2 by S&P or P2 by
Moody’s and (iii) have portfolio assets of at least $250,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any of their
ERISA Affiliates is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means, on any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Private Placement Debt” means unsecured Indebtedness of the Parent, subject to
terms and conditions no more onerous to the Parent than the Loan Documents and
issued pursuant to an exemption from registration under the Securities Act of
1933, as amended.

“Pro Forma Leverage Ratio” means the pro forma Leverage Ratio after giving
effect to all recently completed and planned Acquisitions, Capital Expenditures
and Divestitures, all as further described in this definition. The Pro Forma
Leverage Ratio will always be computed as of the date of the most recent
consolidated financial statements of the Parent delivered to the Administrative
Agent; the numerator of the Pro Forma Leverage Ratio shall include all Funded
Indebtedness incurred in connection with Acquisitions and Capital Expenditures
consummated after the date of such financial statements and exclude all Funded
Indebtedness repaid in connection with Divestitures consummated after the date
of such financial statements, and the denominator shall be pro forma EBITDA as
if all Acquisitions, Capital Expenditures and Divestitures consummated after the
date of the income statement had been made one year before the date of such
financial statements; and in the case of both the numerator and the denominator,
after giving pro forma effect to (a) any redesignation of a Subsidiary as either
a Restricted Subsidiary or an Unrestricted Subsidiary as if such redesignation
had occurred one year before the date of such income statement and (b) the
planned Acquisition or Capital Expenditure which caused the Pro Forma Leverage
Ratio to be computed for purposes of determining compliance with Section 6.14.

-17-

--------------------------------------------------------------------------------



“Register” has the meaning set forth in Section 9.04.

“Related Businesses” means the lines of business in which the Parent and the
Subsidiaries are engaged, as described in the public filings of the Parent with
the SEC through the Effective Date.

“Related Joint Venture” means a Joint Venture which is engaged primarily in a
Related Business.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means Lenders having Revolving Exposures and unused Revolving
Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Revolving Commitments at such time.

“Restricted Payment” means (a) any payment or prepayment of any Subordinated
Debt or (b) any dividend or other distribution (whether in cash, securities or
other property except Equity Interests issued by the Parent) with respect to any
Equity Interests in the Parent, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Parent or any option, warrant or other right to
acquire any such Equity Interests in the Parent.

“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.07 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Revolving Commitment, as applicable. The
initial aggregate amount of the Lenders’ Revolving Commitments is $140,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

-18-

--------------------------------------------------------------------------------



“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Maturity Date” means the date five years after the date hereof.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission and any successor entity
performing similar functions.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board and currently set at zero). Such reserve percentages
shall include those imposed pursuant to such Regulation D. Eurocurrency Loans
shall be deemed to constitute eurocurrency fundings and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Debt” means all Indebtedness of a Person that has been
subordinated on terms and conditions satisfactory to the Required Lenders, in
their sole discretion, to all of the Obligations, whether now existing or
hereafter incurred. Indebtedness shall not be considered as “Subordinated Debt”
unless and until the Administrative Agent shall have received copies of the
documentation evidencing or relating to such Indebtedness, including (unless
each promissory note evidencing such Indebtedness and each Guarantee of such
Indebtedness contains or refers to subordination provisions in form and
substance satisfactory to the Required Lenders) a subordination agreement, in
form and substance satisfactory to the Required Lenders, duly executed by the
holder or holders of such Indebtedness and evidencing the terms and conditions
of the required subordination.

“Subordinated Debt Documents” means any indenture or note under which any
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing any Subordinated Debt or providing for any
Guarantee or other right in respect thereof.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

-19-

--------------------------------------------------------------------------------



entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, Controlled or held by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; but no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent or the Subsidiaries
shall be a Swap Agreement.

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time. The initial maximum amount of Swingline Exposure is $15,000,000.

“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.18.

“Tangible Net Worth” means total assets (valued at cost less normal
depreciation), less (1) all intangibles, (2) all Funded Indebtedness and
deferred liabilities and (3) treasury stock, all determined on a consolidated
basis in accordance with GAAP. The term “intangibles” shall include, without
limitation, (a) deferred charges; (b) the amount of any write-up in the book
value of any assets contained in any balance sheet resulting from revaluation
thereof or any write-up in excess of the cost of such assets acquired, and (c)
the aggregate of all amounts appearing on the assets side of any such balance
sheet for franchises, licenses, permits, patents, patent applications,
copyrights, trademarks, trade names, goodwill, experimental or organizational
expenses and other like intangibles.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (b) the execution, delivery and performance by each Loan Party of
each other document and instrument required to satisfy the conditions precedent
to the initial Loan hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

-20-

--------------------------------------------------------------------------------



“Unrelated Joint Venture” means a Joint Venture which is not a Related Joint
Venture.

“Unrestricted Subsidiary” means any Subsidiary of the Parent designated as such
on Schedule 3.12 or which the Parent has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 6.16.

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Parent
or one or more of the Wholly-Owned Subsidiaries or by the Parent and one or more
of the Wholly-Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. All financial amounts shall be computed
without duplication. Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; but if the Parent notifies the Administrative Agent
that the Parent requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent

-21-

--------------------------------------------------------------------------------



notifies the Parent that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice
requesting an amendment is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

SECTION 1.05 Letter of Credit Amounts. Unless otherwise specified herein the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; but, with respect to any Letter
of Credit that, by its terms or the terms of any Loan Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE II

The Credits

SECTION 2.01 Revolving Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrowers from time to time during the Revolving
Availability Period in Agreed Currencies in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment; but (1) at no time shall Revolving Loans be outstanding
hereunder in more than ten Agreed Currencies; (2) the aggregate amount of
Revolving Loans in Agreed Currencies other than Dollars shall not exceed
$50,000,000 at any one time outstanding, and (3) all ABR Borrowings shall be
made in Dollars. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

(b) Determination of Dollar Amounts; Required Payments. The Administrative Agent
will determine the Dollar Amount of:

(1) each Eurocurrency Borrowing as of the date three Business Days before such
Borrowing or, if applicable, date of conversion/continuation of such Borrowing,
and

(2) all outstanding Eurocurrency Borrowings on and as of the last Business Day
of each calendar quarter and on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (1) and (2) is herein described as a
“Computation Date” with respect to each Eurocurrency Borrowing for which a
Dollar Amount is determined on or as of such day. If at any time the Dollar
Amount of the sum of the aggregate principal amount of all outstanding
Eurocurrency Borrowings (calculated as of the most recent Computation Date with
respect to each such Eurocurrency Borrowing) exceeds the $50,000,000, the
Borrowers shall promptly, but

-22-

--------------------------------------------------------------------------------



in any event within ten Business Days after notice thereof to the Parent, repay
Eurocurrency Borrowings in an aggregate principal amount sufficient to eliminate
any such excess.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; but the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereunder. The Loans made by each Lender shall be
evidenced by a single Note of the Borrowers (each, together with all renewals,
extensions, modifications and replacements thereof and substitutions therefor, a
“Note,” collectively, the “Notes”) in substantially the forms of Exhibit C-1
(Revolving Loans), and Exhibit C-2 (Swingline Loans) respectively, payable to
the order of such Lender in a principal amount equal to the applicable
Commitment of such Lender with respect to Revolving Loans, and in the principal
amount of $15,000,000 with respect to Swingline Loans and otherwise duly
completed. Each Lender is hereby authorized by the Borrowers to endorse on the
schedule (or a continuation thereof) that may be attached to each Note of such
Lender, to the extent applicable, the date, amount, type of and the applicable
period of interest for each Loan made by such Lender to the Borrowers hereunder,
the Borrower receiving such Loan and the amount of each payment or prepayment of
principal of such Loan received by such Lender, but any failure by such Lender
to make any such endorsement shall not affect the obligations of the Borrowers
under such Note or hereunder in respect of such Loan.

(b) Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrowers may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; but any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 (or the Approximate Equivalent Amount if denominated in an Agreed
Currency other than Dollars). At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000; but an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e). Each Swingline Loan shall be in
an amount that is at least $100,000 and an integral multiple of $50,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
but there shall not at any time be more than a total of ten Eurocurrency
Borrowings outstanding.

-23-

--------------------------------------------------------------------------------



(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing, the
Parent shall notify the Administrative Agent of such request by telephone (a) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Chicago time,
three Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four Business Days (in all other cases) before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00
a.m., Chicago time, on the date of the proposed Borrowing; but no notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e) shall be required. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Parent. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Revolving Borrowing, then the Parent shall
be deemed to have selected an Interest Period of one month’s duration. If no
Agreed Currency is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Parent shall be deemed to have selected Dollars as the
Agreed Currency with respect thereto. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request the issuance of Letters of Credit for its own account (or for the
account of a subsidiary of such Borrower, as favouree), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and

-24-

--------------------------------------------------------------------------------



conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. All of the
letters of credit described on Schedule 2.04 shall be deemed to have been issued
under this Agreement and, upon termination of the Existing Credit Agreement,
shall be “Letters of Credit” for all purposes hereunder.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least five Business Days in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the relevant Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $35,000,000 and (ii) the total Revolving Exposures shall not exceed the
total Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or before the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is ten
Business Days before the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to any Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance

-25-

--------------------------------------------------------------------------------



of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement on the
date thereof; subject to the conditions to borrowing set forth herein, such
reimbursement obligation shall be financed by an ABR Revolving Borrowing in an
equivalent amount and the Borrowers shall be deemed to have requested and do
hereby request, subject to the conditions to borrowing set forth herein, that
such payment be financed with an ABR Revolving Borrowing in an equivalent amount
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing. If
the Borrowers fail to make such payment when due (whether through the funding of
an ABR Revolving Borrowing or otherwise), the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from the Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrowers, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit

-26-

--------------------------------------------------------------------------------



(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; but the foregoing shall not be construed to
excuse the Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Parent by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; but any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the Issuing
Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made (either with their own funds or a Borrowing under
Section 2.04(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrowers reimburse such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans; but if the Borrowers fail to reimburse
such LC Disbursement within five Business Days after such LC Disbursement, then
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Parent, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to

-27-

--------------------------------------------------------------------------------



the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it before such replacement, but shall not
be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposures) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; but the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clauses (h) or (i) of Article VII. The Borrowers also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.09(b). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other obligations of the Borrowers
under this Agreement. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived. If the Borrowers are required to provide an amount of cash collateral
hereunder pursuant to Section 2.09(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers as and to the extent that, after
giving effect to such return, the Borrowers would remain in compliance with
Section 2.09(b) and no Default shall have occurred and be continuing.

(k) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any laws or regulations applicable to the Issuing Bank
or any request or

-28-

--------------------------------------------------------------------------------



directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which the Issuing Bank in good faith deems
material to it;

(2) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank, the violation of which the Issuing Bank has determined would
have a material adverse effect on the Issuing Bank or its reputation;

(3) a default of any Lender’s obligations to fund under Section 2.04(d) or (e)
exists or any Lender is at such time a Defaulting Lender, unless the Issuing
Bank has entered into satisfactory arrangements with the Borrowers, the Parent
or such Lender to eliminate the Issuing Bank’s risk with respect to such Lender;
or

(4) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(l) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (1) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (2) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(m) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Parent when a Letter of Credit is issued, (1) the rules of
the ISP shall apply to each standby Letter of Credit, and (2) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

SECTION 2.05 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders by (1) not later than 12:00 noon, Chicago time, in the
case of a Loan denominated in Dollars or (2) 12:00 noon, local time, in the city
of the Administrative Agent’s Eurocurrency Payment Office for such currency, in
the case of a Loan denominated in an Agreed Currency other than Dollars; but
Swingline Loans shall be made as provided in Section 2.18. The Administrative
Agent will make such Loans available to the relevant Borrower by promptly
crediting the amounts so received, in like funds, to an account of the relevant
Borrower designated in the applicable Borrowing Request maintained with the
Administrative Agent and designated by the Parent in such Borrowing Request; but
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

-29-

--------------------------------------------------------------------------------



(b) Unless the Administrative Agent shall have received notice from a Lender
before the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the designated Borrower a
corresponding amount. If a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree (with the obligation of the Borrowers
to be joint and several as among themselves) to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, or (ii) in the case of the Borrowers, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period and be denominated in the Agreed Currency as
specified in such Borrowing Request. Thereafter, the Parent may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect different Interest Periods and/or
different Agreed Currencies therefor, all as provided in this Section. The
Parent may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Parent shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Parent were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Parent.

(c) Each telephonic and written Interest Election Request shall specify the
following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be

-30-

--------------------------------------------------------------------------------



specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Agreed Currency
and the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Parent shall be deemed to have selected
an Interest Period of one month’s duration. If an Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Agreed Currency, then
the Parent shall be deemed to have selected the same Agreed Currency as that of
the Borrowing being continued.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Parent fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing before the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing and the Agreed Currency with respect thereto shall be converted (if
necessary) to Dollars. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Parent, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

(f) A Borrowing of any Class may not be converted to or continued as a
Eurocurrency Borrowing if after giving effect thereto the sum of the aggregate
principal amount of outstanding Eurocurrency Borrowings of such Class with
Interest Periods ending on or before such scheduled repayment date plus the
aggregate principal amount of outstanding ABR Borrowings of such Class would be
less than the aggregate principal amount of Loans of such Class required to be
repaid on such scheduled repayment date.

SECTION 2.07 Termination, Reduction and Increase of Commitments.

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Maturity Date.

-31-

--------------------------------------------------------------------------------



(b) The Parent may at any time terminate, or from time to time reduce, the
Commitments, but (i) each reduction of the Revolving Commitments shall be in an
amount of at least $5,000,000 and that is an integral multiple of $1,000,000 and
(ii) the Parent shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the sum of the Revolving Exposures would exceed
the total Revolving Commitments.

(c) The Parent shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section, at least three Business Days before the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Parent pursuant to this Section shall be irrevocable; but a notice of
termination of the Revolving Commitments delivered by the Parent may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Parent (by notice to the
Administrative Agent on or before the specified effective date) if such
condition is not satisfied. Any termination of the Revolving Commitments shall
be permanent; any reduction of the Revolving Commitments shall be permanent,
subject to increases pursuant to Section 2.07(d). Each reduction of the
Revolving Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Commitments.

(d) If no Default or Event of Default shall have occurred and be continuing, the
Parent shall have the right, without the consent of the Lenders, to effectuate
from time to time before the termination of the Revolving Commitments an
increase in the total of the Revolving Commitments by adding to this Agreement
one or more commercial banks or other financial institutions approved by each of
the Parent, the Administrative Agent, the Issuing Bank and the Swingline Lender
(who shall, upon completion of the requirements stated in this paragraph,
constitute Lenders hereunder), or by allowing one or more Lenders to increase
its Revolving Commitment hereunder, so that such added and increased Revolving
Commitments shall equal the increase in the total of the Revolving Commitments
effectuated pursuant to this paragraph; but (1) anything to the contrary in this
Agreement notwithstanding, in no event shall the Loans outstanding at any time
exceed $200,000,000, (2) no Lender’s Revolving Commitment shall be increased
without the consent of such Lender, (3) on the effective date of any such
increase in the total of the Revolving Commitments, there are no outstanding
Eurocurrency Loans (that is, any outstanding Eurocurrency Loans must be prepaid
as of such effective date) and (4) any new Lender’s Revolving Commitment shall
be at least $5,000,000. Each party hereto hereby consents to the amendment of
this Agreement to reflect any such increase and such additional or changed
Revolving Commitments. The Parent shall give the Administrative Agent, the
Issuing Bank and the Swingline Lender three Business Days’ notice of the
Parent’s intention to increase the total of the Revolving Commitments pursuant
to this paragraph. Such notice shall specify each new commercial bank or other
financial institution, if any, the changes in amounts of Revolving Commitments
that will result, and such other information as is reasonably requested by the
Administrative Agent. Each new commercial bank or other financial institution,
and each Lender agreeing to increase its Revolving Commitment, shall execute and
deliver to the Administrative Agent and the Borrowers a document reasonably
satisfactory to the Administrative Agent and the Parent pursuant to which it
becomes a party hereto or increases

-32-

--------------------------------------------------------------------------------



such Revolving Commitment, as the case may be, which document, in the case of a
new commercial bank or other financial institution, shall (among other matters)
specify the domestic lending office and Eurocurrency lending offices of such new
commercial bank or other financial institution, and shall deliver to the
Administrative Agent an Administrative Questionnaire. In addition, the Borrowers
shall execute and deliver a Note in the principal amount of the Revolving
Commitment of each new commercial bank or other financial institution, or,
against delivery to it of such Lender’s existing Note, a replacement Note in the
principal amount of the increased Revolving Commitment of each Lender agreeing
to increase its Commitment, as the case may be. Such Notes and other documents
of the nature referred to in this paragraph shall be furnished to the
Administrative Agent in form and substance as may be reasonably required by it.
Upon the execution and delivery of such documents, such new commercial bank or
financial institution shall constitute a “Lender” under this Agreement with a
Revolving Commitment as specified therein, or such Lender’s Revolving Commitment
shall increase as specified therein, as the case may be.

SECTION 2.08 Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then-unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date and
(ii) to the Swingline Lender the then-unpaid principal amount of each Swingline
Loan on the Revolving Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Agreed Currency, Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; but the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

SECTION 2.09 Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty but subject
to the requirements of this Section and Section 2.14. Each prepayment of the
Revolving Loans shall be an integral multiple of $500,000 (or the Approximate
Equivalent Amount if denominated in an

-33-

--------------------------------------------------------------------------------



Agreed Currency other than Dollars) (or the then-outstanding principal amount of
the Revolving Loans, if less) and, if a Eurocurrency Revolving Loan, shall be
accompanied by accrued interest thereon. Each prepayment of the Swingline Loans
shall be at least $100,000 and an integral multiple of $50,000 (or the
then-outstanding principal balance of the Swingline Loans, if less).

(b) In the event and on such occasion that the sum of the Revolving Exposures
exceeds the total Revolving Commitments, the Borrowers shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.04(j)) in an aggregate amount equal to such excess, without premium or
penalty but subject to the requirements of this Section and Section 2.14.

(c) Before any optional or mandatory prepayment of Borrowings hereunder, the
Parent shall select the Borrowing or Borrowings to be prepaid and shall specify
such selection in the notice of such prepayment pursuant to this Section.

(d) The Parent shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing, not later than 11:00 a.m., Chicago time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., Chicago time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, Chicago time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; but if a notice of optional
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.

SECTION 2.10 Fees.

(a) The Parent agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of the Revolving Commitment (with the principal
amount of each Eurocurrency Borrowing to be the Dollar Amount of such
Eurocurrency Borrowing as determined on the most recent Computation Date with
respect to such Eurocurrency Borrowing) of such Lender during the period from
and including the date hereof to but excluding the date on which such Revolving
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All

-34-

--------------------------------------------------------------------------------



commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing such commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose, except in respect
of the Swingline Lender, whose Revolving Commitment shall be reduced by the
Swingline Exposure for purposes of calculating fees due under this Section).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; but all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Parent agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Parent and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstance, unless such fees were calculated in error, in
which case, such fees shall be refunded to the extent of such miscalculation.

-35-

--------------------------------------------------------------------------------



SECTION 2.11 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the lesser of (i) the Alternate Base Rate plus the
Applicable Rate or (ii) the Ceiling Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
lesser of (i) the Adjusted Eurocurrency Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate or (ii) the Ceiling Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to the lesser of (i) the Ceiling Rate or (ii) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or in the case of any
other overdue amount, 2% plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; but (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
before the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan before the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate or to a Eurocurrency
Reference Rate when the Agreed Currency is British Pounds Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.12 Alternate Rate of Interest. If before the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or

-36-

--------------------------------------------------------------------------------



(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing; but if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

SECTION 2.13 Increased Costs.

(a) If any Change in Law shall, in the reasonable judgment of the relevant
Lender or the Issuing Bank:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, such Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or the Issuing Bank; or

(ii) impose on such Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time

-37-

--------------------------------------------------------------------------------



the Borrowers will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraphs (a) or (b) of this
Section shall be delivered to the Parent, demonstrating in reasonable detail the
calculation of the amounts, and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; but the
Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days before the date that such Lender or the Issuing Bank, as the case
may be, notifies the Parent of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive and if such Lender or
the Issuing Bank, as the case may be, notifies the Parent of such Change of Law
within 180 days after the adoption, enactment or similar act with respect to
such Change of Law, then the 180-day period referred to above shall be extended
to include the period from the effective date of such Change of Law to the date
of such notice.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Parent pursuant to Section 2.17, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, demonstrating in
reasonable detail the calculation of the amounts, shall be delivered to the
Parent and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.

-38-

--------------------------------------------------------------------------------



SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; but if any Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Parent by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, demonstrating in
reasonable detail the calculation of the amounts, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, the Parent shall deliver (or cause
to be delivered) to the Administrative Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Parent (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the relevant Borrower as will permit such payments to be
made without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to

-39-

--------------------------------------------------------------------------------



this Section, it shall pay over such refund to the Borrowers (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); but the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.

SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrowing shall be repaid and each payment of interest thereon shall be
paid in the currency in which such Borrowing was made. All payments of the
Obligations hereunder shall be made to the Administrative Agent at (except as
set forth in the next sentence) the Administrative Agent’s address specified
pursuant to Section 9.01(a), or at any other office of the Administrative Agent
specified in writing by the Administrative Agent to the Parent, by noon (local
time) on the date when due and shall be applied ratably by the Administrative
Agent among the Lenders. All payments to be made by the Borrowers hereunder in
any currency other than Dollars shall be made in such currency on the date due
in such funds as may then be customary for the settlement of international
transactions in such currency for the account of the Administrative Agent, at
its Eurocurrency Payment Office for such currency and shall be applied ratably
by the Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at, (1) with respect to ABR Borrowings and
Eurocurrency Borrowings denominated in Dollars, its address specified pursuant
to Section 9.01(a) or at any office specified in a notice received by the
Administrative Agent from such Lender and (b) with respect to Eurocurrency
Borrowings denominated in an Agreed Currency other than Dollars, in the funds
received from the Borrowers at the address of the Administrative Agent’s
Eurocurrency Payment Office for such currency. The Administrative Agent is
hereby authorized to charge any account of any Borrower maintained with Bank of
America or any of its Affiliates for each payment of principal, interest and
fees as it becomes due hereunder.

(b) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Loan in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Loan was made (the “Original
Currency”) no longer exists or the Borrowers are not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrowers hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrowers take all risks of the imposition of any such
currency control or exchange regulations.

-40-

--------------------------------------------------------------------------------



(c) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.13,
2.14 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, before 2:00 p.m., Chicago time), on the date when due, in
immediately available funds, without set off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 901 Main Street,
Dallas County, Dallas, Texas 75202, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. Unless otherwise specified therein, all payments
under each Loan Document shall be made in Dollars.

(d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(e) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans,
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; but (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale

-41-

--------------------------------------------------------------------------------



of a participation in any of its Loans or participations in LC Disbursements to
any assignee or participant, other than to any Loan Party or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Lender agrees
that it will not exercise any right of set-off or counterclaim or otherwise
obtain payment in respect of any Obligation owed to it other than principal of
and interest accruing on the Loans and participations in the LC Disbursements
and Swingline Loans, unless all of the outstanding principal of and accrued
interest on the Loans and LC Disbursements have been paid in full. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(f) Unless the Administrative Agent shall have received notice from the Parent
before the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the Issuing Bank hereunder that the Borrowers will not
make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. If the Borrowers have not in fact made such payment when
due, then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

-42-

--------------------------------------------------------------------------------



(b) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); but (i) the Borrowers shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, the Issuing Bank and Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such assignor Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

SECTION 2.18 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $15,000,000 or (ii) the sum of the total
Revolving Exposures exceeding the total Revolving Commitments; but the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and provided further that the Swingline Lender shall
not, without the consent of the Required Lenders, make any Swingline Loan if any
Event of Default exists of which the Swingline Lender has actual knowledge.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Parent shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Chicago time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan and the location and
number of the relevant Borrower’s account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Parent. The Swingline Lender shall make each Swingline Loan available to the
relevant Borrower by means of a credit to the account specified in such notice
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in

-43-

--------------------------------------------------------------------------------



Section 2.04(e), by remittance to the Issuing Bank) by 3:00 p.m., Chicago time,
on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, Chicago time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
The Administrative Agent will give notice thereof to each Revolving Lender by
1:00 p.m., Chicago time, on such Business Day, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional, subject to Swingline Lender’s compliance with the provisions
of Section 2.18(a), and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Parent in writing of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from any Borrower (or other party
on behalf of any Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted by the Administrative Agent to the
Swingline Lender and to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear, such
remittance to be made on the day of receipt if such payment is received by 2:00
p.m., Chicago time, and before 10:00 a.m. of the following Business Day if such
payment is received after 2:00 p.m., Chicago time. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

(d) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its risk participation pursuant to Section 2.18(c) to
refinance such Lender’s Applicable Percentage of any Swingline Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swingline Lender.

-44-

--------------------------------------------------------------------------------



SECTION 2.19 Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Loan or
(y) notifies either the Administrative Agent or the Parent that such Lender does
not intend to make available its portion of any Loan (if the actual refusal
would constitute a breach by such Lender of its obligations under this
Agreement) (each, a “Lender Default”), all rights and obligations hereunder of
such Lender (a “Defaulting Lender”) as to which a Lender Default is in effect
and of the other parties hereto shall be modified to the extent of the express
provisions of this Section while such Lender Default remains in effect.

(b) Advances shall be incurred pro rata from Lenders which are not Defaulting
Lenders (the “Non-Defaulting Lenders”) based on their respective Commitments and
no Commitment of any Lender or any pro rata share of any Loans required to be
advanced by any Lender shall be increased as a result of such Lender Default.
Amounts received in respect of principal of any type of Loans shall be applied
to reduce the applicable Loans of each Lender pro rata based on the aggregate of
the outstanding Loans of that type of all Lenders at the time of such
application; but such amount shall not be applied to any Loans of a Defaulting
Lender at any time when, and to the extent that, the aggregate amount of Loans
of any Non-Defaulting Lender exceeds such Non-Defaulting Lender’s Commitment of
all Loans then outstanding.

(c) A Defaulting Lender shall not be entitled to give instructions to the
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the other Loan Documents. All amendments,
waivers and other modifications of this Agreement and the other Loan Documents
may be made without regard to a Defaulting Lender and, for purposes of the
definition of “Required Lenders,” a Defaulting Lender shall be deemed not to be
a Lender and not to have Loans outstanding.

(d) Other than as expressly set forth in this Section, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify the
Administrative Agent) and the other parties hereto shall remain unchanged.
Nothing in this Section shall be deemed to release any Defaulting Lender from
its obligations under this Agreement and the other Loan Documents, shall alter
such obligations, shall operate as a waiver of any default by such Defaulting
Lender hereunder, or shall prejudice any rights which any Borrower, the
Administrative Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.

(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
the Administrative Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement and the other Loan Documents; but
such determination by the Administrative Agent shall not affect the rights and
obligations between such Defaulting Lender and the Parent.

-45-

--------------------------------------------------------------------------------



SECTION 2.20 Market Disruption; Required Prepayment of Eligible Currency Loans.

(a) Notwithstanding the satisfaction of all conditions referred to in the Loan
Documents with respect to any Borrowing in any Agreed Currency other than
Dollars, if there shall occur on or before the date of such Borrowing any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the reasonable
opinion of the Administrative Agent or the Required Lenders make it
impracticable for such Borrowing to be denominated in the Agreed Currency
specified by the Parent, then the Administrative Agent shall forthwith give
notice thereof to the Parent and the Lenders, and such Borrowings shall not be
denominated in such Agreed Currency but shall be made on the requested date of
such Borrowing in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related notice, as the
case may be, as ABR Borrowings, unless the Parent notifies the Administrative
Agent at least one Business Day before such date that (i) the Borrowers elect
not to borrow on such date or (ii) the Borrowers elect to borrow on such date in
a different Agreed Currency, as the case may be, in which the denomination of
such Borrowings would in the opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
notice.

(b) If, in accordance with the definition of “Eligible Currency,” the
Administrative Agent has notified the Lenders and the Parent that a currency
previously designated as an Eligible Currency shall no longer be an Eligible
Currency, then promptly, but in any event within five Business Days of receipt
of such notice from the Administrative Agent, the Borrowers shall repay all
Loans in such affected currency or convert such Loans into Loans denominated in
Dollars or in another Agreed Currency, all subject to the other terms set forth
in this Article.

SECTION 2.21 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrowers hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency on the Business Day
preceding that on which final, non appealable judgment is given. The obligations
of the Borrowers in respect of any sum due to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrowers agree, to the fullest extent that
they may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may

-46-

--------------------------------------------------------------------------------



be, in the specified currency and (b) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender under Section 2.16, such Lender or the Administrative Agent, as the case
may be, agrees to remit such excess to the Borrowers.

SECTION 2.22 Nature of Obligations. Notwithstanding anything in the Loan
Documents to the contrary, (a) the Parent and each Foreign Borrower shall be
jointly and severally liable, each as a primary obligor, to the Administrative
Agent and the Lenders for full payment and performance of (1) all of the Loans
originally disbursed to an account of such Foreign Borrower (or otherwise
disbursed for the benefit, or at the direction, of such Foreign Borrower), (2)
the reimbursement of all LC Disbursements made for each Letter of Credit for
which such Foreign Borrower (or its subsidiary, as favouree) is the applicant or
account party; (3) all expenses of the types described in Section 9.03(a), and
(4) any Obligations (whether for interest, fees, Indemnified Taxes, Other Taxes,
break funding costs, expenses, indemnities or other amounts) related to such
Loans, LC Disbursements, Letters of Credit and expenses (all of the Obligations
described in this clause (a) being referred to as “Foreign Borrower
Obligations”); (b) the Parent is liable to the Administrative Agent and the
Lenders for full payment and performance of all of the Obligations (including
all Foreign Borrower Obligations, regardless of whether any Foreign Borrower
Obligation is or becomes void, voidable, unenforceable or ineffective as to the
relevant Foreign Borrower), and (c) no Foreign Borrower shall be liable (whether
jointly, severally, jointly and severally, contingently or otherwise) for any
Obligation other than the Foreign Borrower Obligations of such Foreign Borrower.

ARTICLE III

Representations and Warranties

The Parent represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01 Organization; Powers. Each of the Parent and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by the Parent and each Restricted Subsidiary are within its organizational
powers and have been duly authorized by all necessary organizational action.
Each Loan Document executed and delivered as of the Effective Date has been duly
executed and delivered by each Loan Party signatory thereto and constitutes a
legal, valid and binding obligation of such Person, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by,

-47-

--------------------------------------------------------------------------------



any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of any Loan Party or any
order of any Governmental Authority, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Parent or any Restricted Subsidiary or their respective assets, or give rise to
a right thereunder to require any payment to be made by the Parent or any
Restricted Subsidiary, and (d) will not result in the creation or imposition of
any Lien on any asset of the Parent or any Restricted Subsidiary.

SECTION 3.04 Financial Condition. The Parent has heretofore furnished to the
Lenders the Parent’s consolidated balance sheet and statements of income,
stockholders equity and cash flows (1) as of and for the fiscal year ended
December 31, 2003 and (2) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2004, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (2) above. From
June 30, 2004 through the date hereof, there has been no material adverse change
in the business, assets, operations, prospects or condition, financial or
otherwise, of the Parent and the Subsidiaries, taken as a whole. Except as set
forth on Schedule 6.02, after giving effect to the Transactions, none of the
Parent or its Subsidiaries has, as of the Effective Date, any material
contingent liabilities or unrealized losses.

SECTION 3.05 Properties.

(a) The Parent and each Restricted Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) The Parent and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and its use thereof does not infringe upon the rights
of any other Person, except for any such infringements that could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Parent or any Restricted Subsidiary (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.

(b) In each case except with respect to any matters that could not reasonably be
expected to result in a Material Adverse Effect, neither the Parent nor any
Restricted

-48-

--------------------------------------------------------------------------------



Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. The Parent and each Restricted
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, in each case
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08 Investment and Holding Company Status. Neither the Parent nor any
Restricted Subsidiary is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

SECTION 3.09 Taxes. The Parent and each Restricted Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which it has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans, in each of such cases so as to cause a Material Adverse Effect.

SECTION 3.11 Disclosure. The Parent has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which the Parent or any
Restricted Subsidiary is subject, and all other matters known to any of them,
that could reasonably be expected to result in a Material Adverse Effect. None
of the reports, financial statements, certificates or other information
furnished by or on behalf of the Parent or any Restricted Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not misleading; but (a) with respect to projected

-49-

--------------------------------------------------------------------------------



financial information, the Parent represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, and (b) projections concerning volumes attributable to oil and gas
properties and production and cost estimates contained in reserve reports are
necessarily based on professional opinions, estimates and projections, and the
Parent does not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

SECTION 3.12 Subsidiaries. The Parent has no Subsidiaries other than as set
forth on Schedule 3.12; unless otherwise noted thereon and subject to change as
provided in Section 6.15, each Subsidiary listed on Schedule 3.12 is a
Restricted Subsidiary. Except as noted thereon, the Parent owns all of the
Equity Interests in and to each Subsidiary listed on Schedule 3.12.

SECTION 3.13 Insurance. As of the Effective Date, all premiums due in respect of
all insurance maintained by the Parent and each Restricted Subsidiary have been
paid.

SECTION 3.14 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Parent or any Restricted Subsidiary pending
or, to the knowledge of any Borrower, threatened. The hours worked by and
payments made to employees of the Parent and each Restricted Subsidiary have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from the Parent or any Restricted Subsidiary, or for which any claim may be made
against Parent and each Restricted Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on its books. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Parent and each Restricted
Subsidiary is bound.

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of each Borrower, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each
Borrower will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Borrower will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Borrower will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

-50-

--------------------------------------------------------------------------------



(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) counterparts of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed counterparts of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from the
Borrowers an original of each Note signed on behalf of the Borrowers.

(c) The Administrative Agent (or its counsel) shall have received from Borrowers
and from each other party to the Loan Documents (other than the Notes) either
(i) counterparts of each applicable Loan Document signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of the applicable Loan
Document) that such party has signed counterparts of such Loan Document.

(d) The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Vinson
& Elkins L.L.P. and of Jared D. Nielsen & Associates, P.C., each counsel for the
Loan Parties, in form and substance satisfactory to the Administrative Agent and
its counsel, covering such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an appropriate officer or other responsible party
acceptable to Administrative Agent on behalf of Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or before the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document.

(h) The Administrative Agent shall have received evidence that the insurance
required by Section 5.06 is in effect.

(i) The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that the Existing Credit Agreement has been (or will be,
contemporaneously with the effectiveness of this Agreement) terminated and all
amounts due

-51-

--------------------------------------------------------------------------------



thereunder have been (or will be, contemporaneously with the effectiveness of
this Agreement) paid or otherwise satisfied.

Without limiting the generality of the provisions of Section 8.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Lender unless the Administrative Agent shall have received
notice from such Lender before the proposed closing date specifying its
objection thereto. The Administrative Agent shall notify the Parent and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing, or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent covenants and agrees with
the Administrative Agent and the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Parent will furnish
to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of operations, shareholders’
equity and cash

-52-

--------------------------------------------------------------------------------



flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then-elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, and within 90 days after the end of the fourth
of such fiscal quarters, its consolidated balance sheet and related statements
of operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then-elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments (in
the case only of the financial statements for the first three fiscal quarters of
each fiscal year of the Parent) and the absence of footnotes;

(d) concurrently with any delivery of financial statements under clauses (a),
(b) or (c) above, a certificate of a Financial Officer of the Parent,
substantially in the form of Exhibit B hereto, (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Sections 6.01 and 6.14 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the Effective Date and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.

SECTION 5.02 Notices of Material Events. The Parent will furnish to the
Administrative Agent prompt written notice of the following:

-53-

--------------------------------------------------------------------------------



(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Parent will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; but the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.

SECTION 5.04 Payment of Obligations. The Parent will, and will cause each
Restricted Subsidiary to, pay its material Indebtedness and other material
obligations, including liabilities for Taxes, before the same shall become
delinquent or in default after giving effect to all applicable grace and cure
periods, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) it has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends the enforcement of any Lien securing such obligation and
(d) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties. The Parent will, and will cause each
Restricted Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, unless the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06 Insurance. The Parent will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies insurance in such amounts and against such risks as are reasonably
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. The Parent will furnish
to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

SECTION 5.07 Books and Records; Inspection and Audit Rights. The Parent will,
and will cause each Subsidiary to, keep proper books of record and account of
all dealings and transactions in relation to its business and activities. The
Parent will, and will cause each

-54-

--------------------------------------------------------------------------------



Subsidiary to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

SECTION 5.08 Compliance with Laws. The Parent will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.09 Use of Proceeds and Letters of Credit. The Letters of Credit and
the proceeds of the Loans will be used only for general corporate and working
capital purposes, which may include Capital Expenditures, the making of
Acquisitions and refinancing existing Indebtedness. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.

SECTION 5.10 Guaranty. In the event that the Parent determines that any
Restricted Subsidiary is a Material Domestic Subsidiary, the Parent shall
promptly, but in any event within 30 days thereof, cause such Restricted
Subsidiary to guarantee the Indebtedness pursuant to the Guaranty (or a joinder
or supplement thereto).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Parent covenants and agrees with the Administrative
Agent and the Lenders that:

SECTION 6.01 Financial Covenants.

(a) Minimum Tangible Net Worth. The Parent will not permit its Tangible Net
Worth at the end of any of its fiscal quarters to be less than the sum of (i)
85% of its Tangible Net Worth as of June 30, 2004 plus (ii) 50% of the Parent’s
Consolidated Net Earnings (but not loss) for each fiscal quarter occurring after
the Effective Date taken as a single accounting period plus (iii) 75% of the Net
Cash Proceeds from the sale or issuance of any Equity Interests (excluding any
Equity Interests issued or imputed with respect to any employee stock option
plan) by the Parent after June 30, 2004.

(b) Fixed Charge Coverage Ratio. The Parent will not permit the Fixed Charge
Coverage Ratio at the end of any of its fiscal quarters to be less than 1.15 to
1.

(c) Leverage Ratio. The Parent will not permit the Leverage Ratio at the end of
any of its fiscal quarters to be greater than 3.00 to 1.

-55-

--------------------------------------------------------------------------------



SECTION 6.02 Indebtedness. The Parent will not, and will not permit any
Restricted Subsidiary to create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Obligations, and any Guarantee thereof;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.02;

(c) Indebtedness between the Parent and any Restricted Subsidiary or between
Restricted Subsidiaries, to the extent permitted by Section 6.05(c);

(d) Guarantees by any Restricted Subsidiary of Indebtedness of the Parent or any
other Restricted Subsidiary or by the Parent of any Indebtedness of any
Restricted Subsidiary, all subject to Section 6.05(c);

(e) purchase money Indebtedness and Indebtedness under Capitalized Lease
Obligations in an aggregate amount not exceeding, at any one time outstanding,
$20,000,000;

(f) Indebtedness associated with workers’ compensation claims, performance, bid,
surety or similar bonds or surety obligations required by governmental
requirements or third parties in connection with the operation of the businesses
of the Parent and the Restricted Subsidiaries;

(g) Indebtedness assumed or acquired in connection with any Acquisition, if such
Indebtedness was not incurred in contemplation of such Acquisition;

(h) Secured Indebtedness permitted by Section 6.03(f);

(i) Endorsements of negotiable instruments for collection in the ordinary course
of business;

(j) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of property or services, from time to time
incurred in the ordinary course of business which are not greater than 60 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;

(k) Subordinated Debt;

(l) other unsecured Indebtedness in an aggregate principal amount not exceeding
$200,000,000 at any one time outstanding; and

(m) extensions, renewals, refinancings and replacements of any of the foregoing
that do not increase the outstanding principal amount thereof.

SECTION 6.03 Liens. The Parent will not, and nor will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now

-56-

--------------------------------------------------------------------------------



owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) any Lien on any property or asset existing on the date hereof and set forth
in Schedule 6.03;

(c) Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness permitted pursuant to this Agreement, if such Liens are only in
respect of the property or assets subject to, and secure only, the respective
Capital Lease Obligations or purchase money Indebtedness;

(d) Liens on property acquired in an Acquisition, if such Liens were not
incurred in contemplation of such Acquisition;

(e) Permitted Encumbrances; and

(f) Liens not otherwise permitted by the foregoing clauses of this Section; but
the aggregate principal or face amount of all Indebtedness secured under this
clause shall not exceed $20,000,000 at any time.

SECTION 6.04 Fundamental Changes.

(a) The Parent will not, and will not permit any Restricted Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its property to any other Person (whether now owned or hereafter
acquired) (any such transaction, a “consolidation”), or liquidate or dissolve;
but the Parent or any Restricted Subsidiary may participate in a consolidation
with any other Person if

(i) (A) no Default is continuing, (B) any such consolidation would not cause a
Default hereunder, (C) if the Parent consolidates with any Person, the Parent
shall be the surviving Person, and (D) if any Restricted Subsidiary consolidates
with any Person (other than the Parent or a Restricted Subsidiary) and such
Restricted Subsidiary is not the surviving Person, such surviving Person shall
expressly assume in writing (in form and substance satisfactory to the
Administrative Agent) all obligations of such Restricted Subsidiary under the
Loan Documents;

(ii) any Restricted Subsidiary (including a Foreign Subsidiary) may participate
in a consolidation with the Parent (if the Parent shall be the continuing or
surviving Person) or any other Restricted Subsidiary that is a Domestic
Subsidiary (but if one of such parties to the consolidation is a Foreign
Subsidiary, such Domestic Subsidiary shall be the continuing or surviving
Person) and if one of such Restricted Subsidiaries is a Wholly-Owned Subsidiary,
then the surviving Person shall be a Wholly-Owned Subsidiary; and

-57-

--------------------------------------------------------------------------------



(iii) any Foreign Subsidiary of the Parent may participate in a consolidation
with any one or more Foreign Subsidiaries; but if one of such Foreign
Subsidiaries is a Wholly-Owned Subsidiary, the survivor shall be a Wholly-Owned
Subsidiary.

Notwithstanding anything to the contrary contained in this Section, the Parent
may effect a reorganization pursuant to Section 251(g) of the Delaware General
Corporate Law, whereby, among other things, the Equity Interests issued by it
become owned by a holding company.

(b) The Parent will not, and will not permit any Restricted Subsidiary to,
engage to any material extent in any business other than the Related Businesses.

SECTION 6.05 Investments, Loans, Advances and Guarantees. The Parent will not,
and will not permit any Restricted Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Restricted
Subsidiary before such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (any of the foregoing, an “Investment”), except:

(a) Investments set forth on Schedule 6.05;

(b) Permitted Investments;

(c) Investments made by the Parent or any Restricted Subsidiary in or to (1) the
Guarantors or the Parent, (2) all other Domestic Subsidiaries which are not
Guarantors in an aggregate amount at any one time outstanding not to exceed
$5,000,000, and (3) any Foreign Subsidiary (which is a Restricted Subsidiary) in
an aggregate amount at any one time outstanding not to exceed $20,000,000;

(d) accounts receivable, inventory and other working capital accounts owned by
the Loan Parties, if created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(e) Guarantees constituting Indebtedness permitted by Section 6.02; but no
Restricted Subsidiary may Guarantee any Subordinated Debt, unless (1) such
Restricted Subsidiary is a Loan Party and (2) the obligations of such Restricted
Subsidiary under such Guarantee have been subordinated on terms and conditions
satisfactory to the Required Lenders, in their sole discretion, to the
obligations of such Restricted Subsidiary under the Loan Documents;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Investments in (other than Guarantees of the Indebtedness of) Related Joint
Ventures;

-58-

--------------------------------------------------------------------------------



(h) Investments in direct ownership interests in additional oil and gas
properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business;

(i) Investments in Unrestricted Subsidiaries (other than Investments in
Unrestricted Subsidiaries under clause (a) above), but the aggregate cost
(measured at the time of investment) of all such Investments at any one time
shall not exceed the greater of $50,000,000 or 15% of the Tangible Net Worth of
the Parent as of the end of its most recently completed fiscal quarter;

(j) loans or advances to employees, officers or directors in the ordinary course
of business of the Parent or any Restricted Subsidiary, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $2,000,000 in the aggregate at any time;

(k) any Acquisition permitted by Section 6.14; and

(l) other Investments, but the aggregate cost (measured at the time of
investment) of all such other Investments (measured at the time of investment)
shall not exceed the greater of $50,000,000 or 15% of the Tangible Net Worth of
the Parent as of the end of its most recently completed fiscal quarter.

SECTION 6.06 Asset Sales. The Parent will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Parent permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary to any Person other than the Parent or another Restricted Subsidiary,
except:

(a) sales or other dispositions of inventory, used or surplus equipment and
Permitted Investments in the ordinary course of business;

(b) sales, transfers and dispositions to the Parent or a Restricted Subsidiary;

(c) sales of the property described on Schedule 6.06;

(d) the sale or other dispositions of hydrocarbons in the ordinary course of
business;

(e) farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(f) the sale, transfer or other disposition of Equity Interests in Unrestricted
Subsidiaries;

-59-

--------------------------------------------------------------------------------



(g) the sale or other disposition (including casualty events) of any oil and gas
property or any interest therein;

(h) other sales or dispositions by the Parent and the Restricted Subsidiary
which do not exceed, when combined with all other sales and dispositions made
pursuant to this clause (h) since the Effective Date, the greater of (1)
$35,000,000 or (2) 20% of Tangible Net Worth of the Parent as of the last day of
the fiscal quarter immediately preceding such transaction;

but all sales, transfers, leases and other dispositions permitted hereby (other
than those permitted by clause (b) above) shall be made for fair value.

SECTION 6.07 Sale and Leaseback Transactions. The Parent will not, and will not
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

SECTION 6.08 Swap Agreements. The Parent will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which it is exposed in the conduct of its business or the management of
its liabilities.

SECTION 6.09 Restricted Payments. The Parent will not, and will not it permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) Restricted Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests and (ii) the Parent may
declare and pay Restricted Payments so long as, both at the time of, and
immediately after effect has been given to, such proposed action, no Event of
Default shall have occurred and be continuing (and, based on pro forma financial
reports after giving effect to the proposed Restricted Payment, would not
reasonably be expected to occur).

SECTION 6.10 Transactions with Affiliates. The Parent will not, nor and will not
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business that are
at prices and on terms and conditions not less favorable to it than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Parent and/or the Restricted Subsidiaries not involving any
other Affiliate and (c) any Restricted Payment permitted by Section 6.09.

SECTION 6.11 Restrictive Agreements. The Parent will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of any such Person to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any

-60-

--------------------------------------------------------------------------------



shares of its capital stock or membership interests or to make or repay loans or
advances to such Person or to Guarantee the Obligations; but the foregoing shall
not apply to restrictions and conditions imposed by law or by any Loan Document
or any document related to the Private Placement Debt.

SECTION 6.12 Amendment of Material Documents. The Parent will not, and will not
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (a) any Subordinated Debt Document or (b) its organizational documents in
any manner adverse to the Lenders.

SECTION 6.13 Additional Material Domestic Subsidiaries. The Parent will not, and
will not permit any Restricted Subsidiary to, form or acquire any Material
Domestic Subsidiary after the Effective Date, except that the Parent or any
Restricted Subsidiary may form, create or acquire a wholly-owned Material
Domestic Subsidiary so long as (a) immediately thereafter and giving effect
thereto, no event will occur and be continuing which constitutes a Default and
(b) such Material Domestic Subsidiary shall execute and deliver a Guaranty (or,
at the option of Administrative Agent, a joinder to the Guaranty executed
concurrently herewith).

SECTION 6.14 Capital Expenditures and Acquisitions. If, after giving effect
thereto, the Pro Forma Leverage Ratio would be at least 2.00 to 1, then the
Parent will not, and will not permit any Restricted Subsidiary to, in any fiscal
year of the Parent (a) permit the aggregate amount of all Capital Expenditures
and Acquisitions (excluding the Compressco Acquisition and the Kemira Calcium
Chloride Acquisition) to exceed $175,000,000 or (b) make any Acquisition for
consideration in excess of $50,000,000 (in each case, or its equivalent in other
currencies as of the date of each relevant transaction); subject to the
foregoing, the Parent and the Restricted Subsidiaries may at any time make any
Acquisition or Capital Expenditure.

SECTION 6.15 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary on Schedule 3.12 as of the
Effective Date or thereafter, any Person that becomes a Subsidiary of the Parent
or any of its Restricted Subsidiaries shall be classified as a Restricted
Subsidiary.

(b) The Parent may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, no Default would exist and (i) such
designation is deemed to be an Investment in an Unrestricted Subsidiary in an
amount equal to the fair market value as of the date of such designation of the
Parent’s direct and indirect ownership interest in such Subsidiary and such
Investment would be permitted to be made at the time of such designation under
Section 6.05(i) or (l); but no Borrower may become an Unrestricted Subsidiary.
Except as provided in this Section, no Restricted Subsidiary may be redesignated
as an Unrestricted Subsidiary.

(c) The Parent may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Parent and its Restricted Subsidiaries contained in each
of the Loan Documents are true and

-61-

--------------------------------------------------------------------------------



correct on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date) and (i) no Default would exist. Any such
designation shall be treated as a cash dividend in an amount equal to the lesser
of the fair market value of the Parent’s direct and indirect ownership interest
in such Subsidiary or the amount of the Parent’s cash Investment previously made
for purposes of the limitation on Investments under Sections 6.05(i) and (l)

SECTION 6.16 Unrestricted Subsidiaries.

(a) The Parent will cause the management, business and affairs of each of the
Parent and its Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting properties of the Parent and
the Restricted Subsidiaries to be commingled) so that each Unrestricted
Subsidiary will be treated as a Person separate and distinct from Parent and the
Restricted Subsidiaries.

(b) The Parent will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Indebtedness of, the Parent or any Restricted Subsidiary

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Parent shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.09 or 5.10, in the second sentence of
Section 5.07 or in Article VI;

-62-

--------------------------------------------------------------------------------



(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after the earlier of (i) any Borrower becoming aware of such
failure and (ii) notice thereof from the Administrative Agent to the Parent
(which notice will be given at the request of the Required Lenders);

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable and the same shall continue beyond
all applicable grace periods;

(g) any event or condition occurs (other than as a result of the voluntary sale
or transfer of property securing any Indebtedness, if such Indebtedness is paid
or satisfied concurrently with such sale or transfer) that results in any
Material Indebtedness becoming due before its scheduled maturity or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, before its scheduled
maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent or any Restricted Subsidiary or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for it or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Parent or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for it or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Parent or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Parent or any Restricted Subsidiary and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be

-63-

--------------------------------------------------------------------------------



legally taken by a judgment creditor to attach or levy upon any assets of the
Parent or any Restricted Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Parent or
any Restricted Subsidiary described in clauses (h) or (i) of this Article), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Parent, take either or both of the following actions, at the same or different
times: (1) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (2) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Parent or any Restricted Subsidiary described in clauses (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Appointment and Authorization of Administrative Agent. Each of the
Lenders and the Issuing Bank hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrowers, the Parent nor any other Loan Party shall have rights as
a beneficiary (as a third party or otherwise) of any of such provisions other
than as expressly provided in this Article, including Section 8.06.

SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

-64-

--------------------------------------------------------------------------------



Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefore to Lenders.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), but the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any Subsidiary that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender, the Swingline Lender or the Issuing Bank. The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request,

-65-

--------------------------------------------------------------------------------



certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank before the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Parent), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

SECTION 8.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Bank and
the Parent. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Parent, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above; but if the Administrative Agent shall notify
the Parent and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring

-66-

--------------------------------------------------------------------------------



Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Parent to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub
Administrative Agents and their respective Affiliates in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
respective Affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective Affiliates and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.10 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements

-67-

--------------------------------------------------------------------------------



and advances of the Administrative Agent and its Affiliates and counsel, and any
other amounts due the Administrative Agent under Sections 2.10 and 9.03. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

SECTION 8.09 Guaranty Matters. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to release each Guarantor that is permitted
to be released from its Guaranty pursuant to the terms thereof. The
Administrative Agent shall have no obligation whatsoever to any Lender, the
Issuing Bank or any other Person to assure that the any collateral exists or is
owned by the Borrowers or any other Loan Party or is cared for, protected or
insured or that the Liens granted to Administrative Agent herein or in any of
the Loan Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section or in any of the Loan Documents, it being understood and
agreed that in respect of the collateral, or any act, omission or event related
thereto, the Administrative Agent may act in any manner it may deem appropriate,
in its sole discretion, given the Administrative Agent's own interest in any
collateral as one of Lenders and that the Administrative Agent shall have no
duty or liability whatsoever to Lenders or the Issuing Bank.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Parent or any other Borrower, to it at TETRA Technologies, Inc.,
25025 I-45 North, The Woodlands, Texas 77380, Attention: Joseph M. Abell, Senior
Vice President & Chief Financial Officer, (Telecopy No. (281) 364-4398), with a
copy to Bass C. Wallace, General Counsel, at the same address and telecopy
number;

(ii) if to the Administrative Agent (A) for payments and Borrowing Requests, to
Bank of America, National Association, 901 Main Street, Mail Code:
TX1-492-14-14, Dallas, Texas 75202, Attention: Monica Barnes, Credit Services
Representative (Telecopy No. (214) 290-9442), and (B) for all other purposes, to
Bank of America, National Association, Agency Management, 231 South LaSalle
Street, Mail Code: IL1-231-08-30, Chicago, Illinois 60697, Attention: Roseanne
S. Parsil, Agency Officer (Telecopy No. (877) 206-8429);

-68-

--------------------------------------------------------------------------------



(iii) if to the Issuing Bank, to Bank of America, National Association, Trade
Operations-Los Angeles, 333 S. Beaudry Avenue, 19th Floor, Mail Code:
CA9-703-19-23, Los Angeles, California 90017-1466, Attention: Tai Anh Lu
(Telecopy No. (213) 345-6684);

(iv) if to the Swingline Lender, to Bank of America, National Association, 901
Main Street, Mail Code: TX1-492-14-14, Dallas, Texas 75202, Attention: Monica
Barnes, Client Services Representative (Telecopy No. (214) 290-9442); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; but the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Parent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; but approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Reliance by Administrative Agent. Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of any Borrower or
the Parent even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Parent shall indemnify Administrative
Agent, the Issuing Bank, each Lender and the Affiliates of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would

-69-

--------------------------------------------------------------------------------



otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; but no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment (including any mandatory prepayment) of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.16(d)
or (e) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release any Guarantor from liability under the Guaranty or limit
the liability of any Guarantor in respect of the Guaranty (except as expressly
permitted by the terms thereof), without the written consent of each Lender, or
(vii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank or the Swingline Lender without the
prior written consent of the Administrative Agent or the Issuing Bank or the
Swingline Lender, as the case may be.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrowers jointly and severally agree to pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be

-70-

--------------------------------------------------------------------------------



consummated), (ii) all reasonable out of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrowers agree to indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Parent or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Parent or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; but such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee, BUT THE PRESENCE OF ORDINARY NEGLIGENCE SHALL NOT
AFFECT THE AVAILABILITY OF SUCH INDEMNITY.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent or the Issuing Bank or the Swingline Lender
under paragraphs (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; but the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
(without duplication) its share of the sum of the total Revolving Exposures, and
unused Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each hereby waives, any claim against any Indemnitee or any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual

-71-

--------------------------------------------------------------------------------



damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Parent, but no consent of the Parent shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent, but no consent of the Administrative Agent shall
be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 in respect of a
Revolving Commitment and shall not result in the assigning Lender holding a

-72-

--------------------------------------------------------------------------------



Revolving Commitment of less than $5,000,000, unless each of the Parent and the
Administrative Agent otherwise consent, but no such consent of the Parent shall
be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
but this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section, the term “Approved Fund” has the following
meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders may treat

-73-

--------------------------------------------------------------------------------



each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Borrowers, the Issuing Bank, the Swingline Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; but if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); but (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; but such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, if such
Participant agrees to be subject to Section 2.16(e) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent’s prior
written consent. A Participant that would

-74-

--------------------------------------------------------------------------------



be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless the Parent is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.15(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; but no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding any other provisions of this Section, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require any Loan Party to file a registration statement with the SEC or to
qualify the Loans under the “blue sky” laws of any state.

(f) Deemed Consent of Borrower. If the consent of the Parent to an assignment to
an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in of the Section
9.04(b)(ii)(A)), the Parent shall be deemed to have given its consent 30 days
after the date notice thereof has been delivered to the Parent by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Parent before such thirtieth day.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with

-75-

--------------------------------------------------------------------------------



respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all the obligations of the Borrowers now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Texas.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of each court of the State of
Texas sitting in Harris County and of the United States District Court of the
Southern District of Texas (Houston Division), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Borrower or its properties
in the courts of any jurisdiction.

-76-

--------------------------------------------------------------------------------



(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH BORROWER HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH BORROWER, AND
IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY EACH BORROWER.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Interest Rate Limitation. The Borrowers, the Administrative Agent
and the Lenders intend to strictly comply with all applicable federal and Texas
laws, including applicable usury laws (or the usury laws of any jurisdiction
whose usury laws are deemed to apply to the Notes or any other Loan Documents
despite the intention and desire of the parties to apply the usury laws of the
State of Texas). Accordingly, the provisions of this Section shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section, even if such provision
declares that it controls. As used in this Section, the term “interest” includes
the aggregate of all charges, fees, benefits or other compensation which
constitute interest under applicable law, but, to the maximum extent permitted
by applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, using the actuarial method, during the full term of the
Notes. In no event shall any Borrower or any other Person be obligated to pay,
or any Lender have any right or privilege to reserve, receive or retain, (a) any

-77-

--------------------------------------------------------------------------------



interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the State of Texas or the applicable laws (if any) of the United
States or of any other jurisdiction, or (b) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Notes at the Ceiling Rate. The daily interest rates to be used in calculating
interest at the Ceiling Rate shall be determined by dividing the applicable
Ceiling Rate per annum by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Agreement or in any other Loan Document (including, without limitation, Article
VII hereof) which directly or indirectly relate to interest shall ever be
construed without reference to this Section, or be construed to create a
contract to pay for the use, forbearance or detention of money at any interest
rate in excess of the Ceiling Rate. If the term of any Note is shortened by
reason of acceleration or maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Ceiling Rate, then and in any such event all of any
such excess interest shall be canceled automatically as of the date of such
acceleration, prepayment or other event which produces the excess, and, if such
excess interest has been paid to such Lender, it shall be credited pro tanto
against the then-outstanding principal balance of the Borrowers’ obligations to
such Lender, effective as of the date or dates when the event occurs which
causes it to be excess interest, until such excess is exhausted or all of such
principal has been fully paid and satisfied, whichever occurs first, and any
remaining balance of such excess shall be promptly refunded to its payor. The
Borrowers, the Administrative Agent and the Lenders agree pursuant to Chapter
346 (“Chapter 346”) of the Texas Finance Code, that Chapter 346 (which relates
to open-end line of credit revolving loan accounts) shall not apply to this
Agreement, the Notes or any Loan and that neither the Notes nor any Loan shall
be governed by Chapter 346 or subject to its provisions in any manner
whatsoever.

SECTION 9.13 Syndication Agents and Documentation Agent. Each of Bank One, NA
and Wells Fargo Bank, National Association, in its capacity as Syndication
Agent, shall have no rights, powers, duties, obligations or liabilities under
any Loan Document, but to the extent that for any reason any Person makes a
claim against either of them, in its capacity as Syndication Agent and not as a
Lender, the indemnification provisions in Article VIII and in Section 9.03 shall
apply. Comerica Bank, in its capacity as Documentation Agent, shall have no
rights, powers, duties, obligations or liabilities under any Loan Document, but
to the extent that for any reason any Person makes a claim against it, in its
capacity as Documentation Agent and not as a Lender, the indemnification
provisions in Article VIII and in Section 9.03 shall apply.

SECTION 9.14 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (a) to the
extent requested by any regulatory authority, (a) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (a)
to any other party to this Agreement or any other Loan

-78-

--------------------------------------------------------------------------------



Document, (a) in connection with the exercise of any remedies under any Loan
Document or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (a) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (a) with the consent of the Parent,
or (a) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (i) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent or any Subsidiary; but in the case of
Information disclosed pursuant to clause (c) above, the Administrative Agent,
the Issuing Bank or the Lender, as applicable, shall promptly notify the Parent
of such disclosure, to whom such disclosure was made, the content of such
disclosure and any other information related thereto as reasonably requested by
the Parent. For the purposes of this Section, “Information” means all
information received from any Borrower or any Subsidiary relating to the Parent
or any Subsidiary and its businesses, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis before disclosure to it by the Parent or a Subsidiary.

SECTION 9.15 Additional Borrowers. Any Foreign Subsidiary of the Parent may from
time to time become a party to this Agreement upon the approval of the Lenders.
Such Foreign Subsidiary shall become a party hereto as a Borrower for all
purposes of this Agreement upon the execution and delivery by such Person and
the Required Lenders of an Assumption Agreement in substantially the form of
Exhibit D; whereupon, such Foreign Subsidiary shall have the same rights,
benefits and obligations as a Borrower party hereto on the date hereof and shall
be a Restricted Subsidiary.

SECTION 9.16 USA Patriot Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of such Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the Act.

-79-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

TETRA TECHNOLOGIES, INC.,

a Delaware corporation

By:/s/Joseph M. Abell

Joseph M. Abell

Senior Vice President &

Chief Financial Officer

 

 

--------------------------------------------------------------------------------



BANK OF AMERICA, NATIONAL

ASSOCIATION, as Administrative Agent

By: /s/David A. Johanson

Name: David A. Johanson

Title: Vice President

BANK OF AMERICA, NATIONAL

ASSOCIATION, individually, as Issuing Bank

and as Swingline Lender

By: /s/David A. Batson

Name: David A. Batson

Title: VP

 

 

--------------------------------------------------------------------------------



BANK ONE, NA, with its principal office in

Chicago, Illinois, individually and as

Syndication Agent

By:/s/Jeffrey T. Stadler

Name: Jeffrey T. Stadler

Title: First Vice President

 

 

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A.,

individually and as Syndication Agent

By:/s/Bret C. West

Name: Bret C. West

Title: Vice President & Manager

 

 

--------------------------------------------------------------------------------



COMERICA BANK,

Individually and as Documentation Agent

By: /s/Mona M. Foch

Name: Mona M. Foch

Title: Senior Vice President - Texas Division

 

 

--------------------------------------------------------------------------------



COMPASS BANK

By: /s/Collis G. Sanders

Name: Collis G. Sanders

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------



DnB NOR BANK ASA

By: /s/Nils Fykse

Name: Nils Fykse

Title: Senior Vice President

By: /s/Stig Kristiansen

Name: Stig Kristiansen

Title: Vice President

 

 

--------------------------------------------------------------------------------



GUARANTY

THIS GUARANTY (“Guaranty”) dated as of September 7, 2004 is executed and
delivered by the undersigned (collectively, “Guarantors”), to BANK OF AMERICA,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity herein called
“Administrative Agent”) under the Credit Agreement (hereinafter defined), for
the benefit of Lenders (as defined in the Loan Agreement).

ARTICLE 1

Section 1.1 Definitions. As used in this Guaranty, these terms shall have these
respective meanings:

Borrower means TETRA TECHNOLOGIES, INC., a Delaware corporation.

Credit Agreement means that certain Credit Agreement dated concurrently herewith
executed by and among the Borrower, Administrative Agent and certain financial
institutions therein named and all amendments, supplements, restatements or
replacements to any of the foregoing from time to time.

Debt means all debt (principal, interest or other) evidenced by the Notes and
all debt (principal, interest or other) incurred under or evidenced by the other
Loan Documents, including obligations now or hereafter owing to any Lender under
a Swap Agreement and the LC Exposure. The Debt includes interest and other
obligations accruing or arising after commencement of any case under any
bankruptcy or similar laws by or against any Obligor. The Debt also includes all
reasonable attorneys’ fees and any other reasonable expenses incurred by
Administrative Agent in enforcing any of the Loan Documents.

Dollars and $ means lawful money of the United States of America.

Guaranteed Debt means, for each respective Guarantor, the Maximum Amount for
such Guarantor less the amounts, if any, of payments of the Guaranteed Debt made
by such Guarantor and clearly identified as such in a written notice from such
Guarantor to Administrative Agent confirming the payment and reduction of the
Guaranteed Debt for such Guarantor. The Guaranteed Debt shall not exceed the
Debt.

Guarantor’s Net Worth means, for each respective Guarantor, (a) the fair value
of the assets of such Guarantor from time to time (taking into consideration the
value, if any, of rights of subrogation, contribution and indemnity), minus (b)
the total liabilities of such Guarantor (including contingent liabilities
[discounted in appropriate instances], but excluding liabilities of such
Guarantor under this Guaranty and the other Loan Documents executed by such
Guarantor) from time to time. It is agreed that Guarantor’s Net Worth for any
applicable Guarantor may fluctuate from time to time after the date hereof as it
is determined on each Determination Date (as defined in the definition of
“Maximum Amount”).

Loan Documents shall have the meaning ascribed to such term in the Loan
Agreement.

 

--------------------------------------------------------------------------------



Maximum Amount means, for each respective Guarantor, the greater of (i) all
proceeds (without duplication) of the Debt directly or indirectly (by
intercompany loan, advance, such Guarantor’s ownership interest in any Person
receiving the proceeds of the Debt, capital contribution or otherwise) advanced
to or for the account of, or used by or for the benefit of, such Guarantor; (ii)
ninety-five percent (95%) of such Guarantor’s Net Worth from time to time; or
(iii) the amount that in a legal proceeding brought within the applicable
limitations period is determined by the final, non-appealable order of a court
having jurisdiction over the issue and the applicable parties to be the amount
of value given by Administrative Agent and Lenders, or received by such
Guarantor, in exchange for the obligations of such Guarantor under this
Guaranty. If on the date of any Loan (as defined in the Loan Agreement) made
after the date hereof (any such date being herein called a “Determination
Date”), ninety-five percent (95%) of any applicable Guarantor’s Net Worth is
greater than either of the amounts described in clauses (i) and (iii) above, the
Maximum Amount for such Guarantor shall be deemed to have increased through and
as of such Determination Date to ninety-five percent (95%) of such Guarantor’s
Net Worth as determined on such Determination Date (and the Guaranteed Debt for
such Guarantor shall have correspondingly increased), without further action or
agreement between Administrative Agent and any Guarantor, and any subsequent
reduction or diminution of such Guarantor’s Net Worth after such Determination
Date will not reduce the Guaranteed Debt for such Guarantor. Notwithstanding
anything to the contrary contained in this definition of “Maximum Amount” or in
any other provision of this Guaranty, “Maximum Amount” for any applicable
Guarantor shall never be less than the amount referred to in clause (i) above
calculated for such Guarantor.

Notes shall have the meaning ascribed to such term in the Loan Agreement.

Obligor means Borrower and each of its Subsidiaries which is a party to a Loan
Document.

Person shall have the meaning ascribed to such term in the Loan Agreement.

ARTICLE 2

Section 2.1 Execution of Loan Documents. Borrower and the Obligors have executed
and delivered the Loan Documents.

Section 2.2 Consideration. In consideration of the credit and financial
accommodations contemplated to be extended to Borrower pursuant to the Loan
Documents or otherwise, which each Guarantor has determined will substantially
benefit it directly or indirectly, and for other good and valuable
consideration, the receipt and sufficiency of which each Guarantor hereby
acknowledges, each Guarantor executes and delivers this Guaranty to
Administrative Agent with the intention of being presently and legally bound by
its terms.

ARTICLE 3

Section 3.1 Payment Guaranty. Guarantors unconditionally, jointly and severally
guarantee to Administrative Agent for the ratable benefit of Lenders the full,
prompt and

-2-

--------------------------------------------------------------------------------



punctual payment of the Debt when due (whether at its stated maturity, by
acceleration or otherwise) in accordance with the Loan Documents. This Guaranty
is irrevocable, unconditional and absolute, and if for any reason all or any
portion of the Debt shall not be paid when due, Guarantors will immediately pay
the Debt to Administrative Agent or other Person entitled to it, in Dollars,
regardless of (a) any defense, right of set-off or counterclaim which any
Obligor may have or assert (other than a defense that the Debt has been paid in
full) and (b) whether Administrative Agent or any other Person shall have taken
any steps to enforce any rights against any Obligor or any other Person to
collect any of the Debt. Notwithstanding the foregoing, to the extent that in a
legal proceeding brought within the applicable limitations period it is
determined by the final, non-appealable order of a court having jurisdiction
over the issue and the applicable parties that any applicable Guarantor received
less than a reasonably equivalent value in exchange for its incurrence of its
obligations under this Guaranty, then and only then the liability of such
Guarantor under this Guaranty shall be limited to the Guaranteed Debt for such
Guarantor. Administrative Agent shall have the right to determine and designate
from time to time, without notice or assent of any Guarantor, which portions of
the Debt shall be deemed included in the Guaranteed Debt for any Guarantor. Each
Guarantor acknowledges that such determination and designation shall be
conclusive, absent manifest error. This Guaranty shall not fail or be
ineffective or invalid or be considered too indefinite or contingent because the
amount of the Guaranteed Debt for any applicable Guarantor may fluctuate from
time to time or for any other reason.

Section 3.2 Application of Payments or Prepayments. The parties hereto agree
that any payment or prepayment by Borrower or any other person or entity against
the Debt (other than payments made by the applicable Guarantor in accordance
with the procedures described in the definition of “Guaranteed Debt” herein)
shall be deemed paid first against that portion of the Debt not included in
“Guaranteed Debt” for any applicable Guarantor or determined for any reason not
to be a part of “Guaranteed Debt” for any applicable Guarantor and then shall be
paid against any portion of the Debt that is Guaranteed Debt for such Guarantor,
in such order and manner as Administrative Agent shall determine in its sole
discretion.

Section 3.3 Obligations Not Affected. Guarantors’ covenants, agreements and
obligations under this Guaranty shall in no way be released, diminished,
reduced, impaired or otherwise affected by reason of the happening from time to
time of any of the following things, for any reason, whether by voluntary act,
operation of law or order of any competent governmental authority and whether or
not any Guarantor is given any notice or is asked for or gives any further
consent (all requirements for which, however arising, each Guarantor hereby
WAIVES):

(a) release or waiver of any obligation or duty to perform or observe any
express or implied agreement, covenant, term or condition in or imposed by any
of the Loan Documents or by applicable law on any Obligor or any party to the
Loan Documents (other than any applicable Guarantor).

(b) extension of the time for payment of any part of the Debt or any other sums
payable under the Loan Documents, extension of the time for performance of any
other obligation under or arising out of or in connection with the Loan
Documents or change in the manner, place or other terms of such payment or
performance.

-3-

--------------------------------------------------------------------------------



(c) settlement or compromise of any of the Debt as to any Obligor other than any
applicable Guarantor.

(d) renewal, supplementing, modification, rearrangement, amendment, restatement,
replacement, or reinstatement (whether or not material) of any part of any of
the Loan Documents or any obligations under the Loan Documents of any Obligor or
any other party to the Loan Documents (without limiting the number of times any
of the foregoing may occur).

(e) acceleration of the time for payment or performance of any Debt or other
obligation under any of the Loan Documents or exercise of any other right,
privilege or remedy under or in regard to any of the Loan Documents.

(f) failure, omission, delay, neglect, refusal or lack of diligence by
Administrative Agent or any other Person to assert, enforce, give notice of
intent to exercise--or any other notice with respect to--or exercise any right,
privilege, power or remedy conferred on Administrative Agent or any other Person
in any of the Loan Documents or by law or action on the part of Administrative
Agent or any other Person granting indulgence, grace, adjustment, forbearance or
extension of any kind to any Obligor or any other Person.

(g) release, surrender, exchange, subordination or loss of any security or lien
priority under any of the Loan Documents or in connection with the Debt.

(h) release, modification or waiver of, or failure, omission, delay, neglect,
refusal or lack of diligence to enforce, any Security Document or other
guaranty, pledge, mortgage, deed of trust, security agreement, lien, charge,
insurance agreement, bond, letter of credit or other security device, guaranty,
surety or indemnity agreement whatsoever.

(i) taking or acceptance of any other security or guaranty for the payment or
performance of any or all of the Debt or the obligations of any Obligor.

(j) release, modification or waiver of, or failure, omission, delay, neglect,
refusal or lack of diligence to enforce, any right, benefit, privilege or
interest under any contract or agreement, under which the rights of any Obligor
have been collaterally or absolutely assigned, or in which a security interest
has been granted, as direct or indirect security for payment of the Debt or
performance of any other obligations to--or at any time held by--Administrative
Agent or any Lender.

(k) death, legal incapacity, disability, voluntary or involuntary liquidation,
dissolution, sale of any collateral, marshaling of assets and liabilities,
change in corporate or organizational status, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of debt or other similar proceedings of
or affecting any Obligor or any of the assets of any Obligor, even if any of the
Debt is thereby rendered void, unenforceable or uncollectible against any other
Person.

(l) occurrence or discovery of any irregularity, invalidity or unenforceability
of any of the Debt or Loan Documents or any defect or deficiency in any of the
Debt or Loan

-4-

--------------------------------------------------------------------------------



Documents, including the unenforceability of any provisions of any of the Loan
Documents because entering into any such Loan Document was ultra vires or
because anyone who executed them exceeded their authority.

(m) failure to acquire, protect or perfect any lien or security interest in any
collateral intended to secure any part of the Debt or any other obligations
under the Loan Documents or failure to maintain perfection.

(n) failure by Administrative Agent or any other Person to notify--or timely
notify—any Guarantor of any default, event of default or similar event (however
denominated) under any of the Loan Documents, any renewal, extension,
supplementing, modification, rearrangement, amendment, restatement, replacement,
or reinstatement (whether or not material) or assignment of any part of the
Debt, release or exchange of any security, any other action taken or not taken
by Administrative Agent against any Obligor or any other Person or any direct or
indirect security for any part of the Debt or other obligation of Borrower, any
new agreement between Administrative Agent and/or any Lender and any Obligor or
any other Person or any other event or circumstance.

(o) occurrence of any event or circumstances which might otherwise constitute a
defense (other than the defense that the Guaranteed Debt for any applicable
Guarantor has been paid in full) available to, or a discharge of, any Obligor,
including failure of consideration, fraud by or affecting any Person, usury,
forgery, breach of warranty, failure to satisfy any requirement of the statute
of frauds, running of any statute of limitation, accord and satisfaction and any
defense based on election of remedies of any type.

(p) receipt and/or application of any proceeds, credits or recoveries from any
source, including any proceeds, credits, or amounts realized from exercise of
any rights, remedies, powers or privileges under the Loan Documents, by law or
otherwise available to Administrative Agent or any Lender.

Section 3.4 Waiver of Certain Rights and Notices. Each Guarantor hereby WAIVES
and RELEASES notice of acceptance of this Guaranty and of any liability to which
it applies or may apply, notice of the creation, accrual, renewal, increase,
extension, modification, amendment or rearrangement of any part of the Debt,
presentment, demand for payment, protest, notice of nonpayment, notice of
dishonor, notice of intent to accelerate, notice of acceleration and all other
notices and demands, collection, suit and the taking of any other action by
Administrative Agent or any Lender.

Section 3.5 Not a Collection Guaranty. This is an absolute guaranty of payment,
and not of collection, and each Guarantor WAIVES any right to require that any
action be brought against any Obligor or any other Person, or that
Administrative Agent or any Lender be required to enforce, attempt to enforce or
exhaust any of its rights, benefits or privileges under any of the Loan
Documents, by law or otherwise; provided that nothing herein shall be construed
to prevent Administrative Agent or any Lender from exercising and enforcing at
any time any right, benefit or privilege which it may have under any Loan
Document or by law from time to time, and at any time, and each Guarantor agrees
that such Guarantor’s obligations hereunder are--and shall be--absolute,
independent and unconditional under any and all circumstances. Should

-5-

--------------------------------------------------------------------------------



Administrative Agent or any Lender seek to enforce any Guarantor’s obligations
by action in any court, each Guarantor WAIVES any requirement, substantive or
procedural, that (a) Administrative Agent or such Lender pursue any foreclosure
action, realize or attempt to realize on any security or preserve or enforce any
deficiency claim against any Obligor or any other Person after any such
realization, (b) a judgment first be sought or rendered against any Obligor or
any other Person, (c) any Obligor or any other Person be joined in such action
or (d) a separate action be brought against any Obligor or any other Person.
Each Guarantor’s obligations under this Guaranty are several from those of any
other Obligor or any other Person, and are primary obligations concerning which
such Guarantor is the principal obligor. All waivers in this Guaranty or any of
the Loan Documents shall be without prejudice to Administrative Agent or any
Lender at its option to proceed against any Obligor or any other Person, whether
by separate action or by joinder. Each Guarantor agrees that this Guaranty shall
not be discharged except by payment of the Debt and full, complete performance
of all obligations of the Obligors under the Loan Documents and termination of
the obligation--if any--to make any further advances under the Notes or extend
other financial accommodations to the Borrower.

Section 3.6 Subrogation. Each Guarantor agrees that it shall never be entitled
to be subrogated to any of Administrative Agent’s or any Lender’s rights against
any Obligor or any other Person or any collateral or offset rights held by
Administrative Agent or any Lender for payment of the Debt until final
termination of this Guaranty.

Section 3.7 Reliance on Guaranty. All extensions of credit and financial
accommodations heretofore or hereafter made by Administrative Agent or any
Lender under or in respect of the Notes or any of the other Loan Documents shall
be conclusively presumed to have been made in acceptance of this Guaranty.

Section 3.8 Demands are Conclusive. Any demand by Administrative Agent under
this Guaranty shall be conclusive, absent manifest error, as to the matters
therein stated, including the amount due.

Section 3.9 Payments Returned. Each Guarantor agrees that, if at any time all or
any part of any payment previously applied by Administrative Agent or any Lender
to the Debt is or must be returned by Administrative Agent or any Lender--or
recovered from Administrative Agent or any Lender--for any reason (including the
order of any bankruptcy court), this Guaranty shall automatically be reinstated
to the same effect as if the prior application had not been made, and, in
addition, each Guarantor hereby agrees to indemnify Administrative Agent and
each Lender against, and to save and hold Administrative Agent and each Lender
harmless from any required return by Administrative Agent or any Lender--or
recovery from Administrative Agent or any Lender--of any such payment made by
such Guarantor because of its being deemed preferential under applicable
bankruptcy, receivership or insolvency laws, or for any other reason other than
the gross negligence or willful misconduct of Administrative Agent or the
applicable Lender, as the case may be.

ARTICLE 4

Section 4.1 Term. Subject to the automatic reinstatement provisions of Article 3
above, this Guaranty shall automatically terminate and be discharged and be of
no further force or effect

-6-

--------------------------------------------------------------------------------



upon full payment of the Debt, complete performance of all of the obligations of
the Obligors under the Loan Documents and final termination of the
obligation--if any--to make any further advances under the Notes or to provide
any other financial accommodations to the Borrower under the Loan Documents.
Without limiting the foregoing, if (a) all of the equity interests in and to any
applicable Guarantor are conveyed by the Borrower or its Subsidiaries to
unaffiliated third parties in a transaction permitted under the Credit
Agreement, or (b) any Guarantor that is a Material Domestic Subsidiary at any
time ceases to be a Material Domestic Subsidiary, then, in each case, the
Administrative Agent shall, upon written request by such Guarantor or the
Parent, execute and deliver a release of such Guarantor’s liabilities and
obligations under this Guaranty concurrently with the closing of such
conveyance.

ARTICLE 5

Section 5.1 Binding on Successors; No Assignment by Guarantors. All guaranties,
warranties, representations, covenants and agreements in this Guaranty shall
bind the heirs, devisees, executors, administrators, personal representatives,
trustees, beneficiaries, conservators, receivers, successors and assigns of
Guarantors and shall benefit Administrative Agent, Lenders, their successors and
assigns, and any holder of any part of the Debt. No Guarantor shall assign or
delegate any of its obligations under this Guaranty or any of the Loan Documents
without the express prior written consent of the Lenders.

Section 5.2 Subordination of Borrower’s Obligations to Guarantors. Each
Guarantor agrees that if, for any reason whatsoever, Borrower now or hereafter
becomes liable, obligated or indebted to any Guarantor, all such liabilities,
obligations and indebtedness, together with all interest thereon and fees and
other charges in connection therewith, and all liens, security interests,
charges and other security devices, shall at all times, be second, subordinate
and inferior in right of payment to the Debt.

Section 5.3 Waiver of Suretyship Rights. By signing this Guaranty, each
Guarantor WAIVES each and every right (other than the subrogation rights set
forth in Section 3.6) to which it may be entitled by virtue of any suretyship
law, including any rights it may have pursuant to Rule 31 of the Texas Rules of
Civil Procedure, §17.001 of the Texas Civil Practice and Remedies Code and
Chapter 34 of the Texas Business and Commerce Code, as the same may be amended
from time to time.

Section 5.4 Amendments in Writing. This Guaranty shall not be changed orally but
shall be changed only by agreement in writing signed by the party against whom
such amendment is sought to be enforced. Any waiver or consent with respect to
this Guaranty shall be effective only in the specific instance and for the
specific purpose for which given. No course of dealing between the parties, no
usage of trade and no parole or extrinsic evidence of any nature shall be used
to supplement or modify any of the terms or provisions of this Guaranty.

Section 5.5 Notices. Any notice, request or other communication required or
permitted to be given hereunder to Administrative Agent or any Lender shall be
given as provided in the Loan Agreement. Any notice, request or other
communication required or permitted to be given hereunder to any Guarantor shall
be given in writing by delivering it against receipt for it, by depositing it
with an overnight delivery service or by depositing it in a receptacle
maintained by

-7-

--------------------------------------------------------------------------------



the United States Postal Service, postage prepaid, registered or certified mail,
return receipt requested, addressed as follows (and if so given, shall be deemed
given when mailed):

25025 I-45 North

The Woodlands, Texas 77380

"Attention: Joseph M. Abell, Senior Vice President & Chief Financial Officer

Telecopy No. (281) 364-4398

Any Guarantor’s address for notice may be changed at any time and from time to
time in the manner provided in Section 9.01 of the Credit Agreement. Actual
notice, however and from whomever given or received, shall always be effective
when received.

Section 5.6 Gender; “Including” is Not Limiting; Section Headings. The masculine
and neuter genders used in this Guaranty each includes the masculine, feminine
and neuter genders, and the singular number includes the plural where
appropriate, and vice versa. Wherever the term “including” or a similar term is
used in this Guaranty, it shall be read as if it were written “including by way
of example only and without in any way limiting the generality of the clause or
concept referred to.” The headings used in this Guaranty are included for
reference only and shall not be considered in interpreting, applying or
enforcing this Guaranty.

Section 5.7 Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES
OF AMERICA FROM TIME TO TIME IN EFFECT.

Section 5.8 Survival. The representations, covenants and agreements set forth in
this Guaranty shall continue and survive until final termination of this
Guaranty.

Section 5.9 Rights Cumulative; Delay Not Waiver. Administrative Agent’s or any
Lender’s exercise of any right, benefit or privilege under any of the Loan
Documents or any other papers or at law or in equity shall not preclude the
concurrent or subsequent exercise of any of Administrative Agent’s or any
Lender’s other present or future rights, benefits or privileges. The remedies
provided in this Guaranty are cumulative and not exclusive of any remedies
provided by law, the Loan Documents or any other papers. No failure by
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right under any Loan Document or any other papers shall operate as a waiver
thereof.

Section 5.10 Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable under present or future laws, the legality,
validity and enforceability of the remaining provisions of this Guaranty shall
not be affected thereby, and this Guaranty shall be liberally construed so as to
carry out the intent of the parties to it. Each waiver in this Guaranty is
subject to the overriding and controlling rule that it shall be effective only
if and to the extent that (a) it is not prohibited by applicable law and (b)
applicable law neither provides for nor allows any material sanctions to be
imposed against Administrative Agent or any Lender for having bargained for and
obtained it.

-8-

--------------------------------------------------------------------------------



Section 5.11 Entire Agreement. This Guaranty embodies the entire agreement and
understanding among Guarantors, Administrative Agent and Lenders with respect to
its subject matter and supersedes all prior conflicting or inconsistent
agreements, consents and understandings relating to such subject matter. Each
Guarantor acknowledges and agrees that there is no oral agreement between any
Guarantor and Administrative Agent or any Lender which has not been incorporated
in this Guaranty.

Section 5.12 Relationship to Borrower. The value of the consideration received
and to be received by each Guarantor is reasonably worth at least as much as the
liability and obligation of such Guarantor incurred or arising under this
Guaranty and all related papers and arrangements. Each Guarantor has determined
that such liability and obligation may reasonably be expected to substantially
benefit such Guarantor directly or indirectly (or if any Guarantor is not a
natural person, such Guarantor’s board of directors, general partners or other
governors have made that determination). Each Guarantor has had full and
complete access to the underlying papers relating to the Debt and all other
papers executed by any Obligor or any other Person in connection with the Debt,
has reviewed them and is fully aware of the meaning and effect of their
contents. Each Guarantor is fully informed of all circumstances which bear upon
the risks of executing this Guaranty and which a diligent inquiry would reveal.
Each Guarantor has adequate means to obtain from Borrower on a continuing basis
information concerning Borrower’s financial condition, and is not depending on
Administrative Agent or any Lender to provide such information, now or in the
future. Each Guarantor agrees that neither Administrative Agent nor any Lender
shall have any obligation to advise or notify any Guarantor or to provide any
Guarantor with any data or information. The execution and delivery of this
Guaranty is not a condition precedent (and neither Administrative Agent nor any
Lender has in any way implied that the execution of this Guaranty is a condition
precedent) to Administrative Agent’s or any Lender’s making, extending or
modifying any loan to any Guarantor or to any other financial accommodation to
or for any Guarantor.

Section 5.13 EACH GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. ADMINISTRATIVE AGENT AND EACH LENDER ARE HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY EACH GUARANTOR.

-9-

--------------------------------------------------------------------------------



THIS GUARANTY is executed as of the date first above written.

TETRA APPLIED HOLDING COMPANY

TETRA INTERNATIONAL INCORPORATED

TETRA MICRONUTRIENTS, INC.

TETRA PROCESS SERVICES, L.C.

TETRA THERMAL, INC.

MARITECH RESOURCES, INC.

SEAJAY INDUSTRIES, INC.

TETRA INVESTMENT HOLDING CO., INC.

TETRA FINANCIAL SERVICES, INC.

COMPRESSCO, INC.

PROVIDENCE NATURAL GAS, INC.

TETRA APPLIED LP, LLC

TETRA APPLIED GP, LLC

TETRA PRODUCTION TESTING GP, LLC

TPS HOLDING COMPANY, LLC

By:/s/Bruce A. Cobb

Bruce A. Cobb

Treasurer of each of the above-named

corporations

T-PRODUCTION TESTING, LLC

By: TETRA Applied Technologies, L.P.,

its sole member

By: TETRA Applied GP, LLC,

its general partner

By: /s/Bruce A. Cobb

Bruce A. Cobb

Treasurer

-10-

--------------------------------------------------------------------------------



TETRA REAL ESTATE, LLC

By: TETRA Technologies, Inc.,

its sole member

By: /s/Joseph M. Abell, III

Joseph M. Abell, III

Senior Vice President &

Chief Financial Officer

TETRA REAL ESTATE, LP

By: TETRA Real Estate, LLC,

its general partner

By: TETRA Technologies, Inc.,

its sole member

By: /s/Joseph M. Abell, III

Joseph M. Abell, III

Senior Vice President &

Chief Financial Officer

COMPRESSCO TESTING, L.L.C.

By: /s/Geoffrey M. Hertel

Geoffrey M. Hertel

Manager

COMPRESSCO FIELD SERVICES, INC.

By: /s/Bruce A. Cobb

Bruce A. Cobb

Treasurer

By: /s/Geoffrey M. Hertel

Geoffrey M. Hertel

Vice President

-11-

--------------------------------------------------------------------------------



TETRA PRODUCTION TESTING SERVICES, L.P.

By: TETRA Production Testing GP, LLC,

its general partner

By: TETRA Applied Holding Company,

its sole member

By: /s/Bruce A. Cobb

Bruce A. Cobb

Treasurer

TETRA APPLIED TECHNOLOGIES, L.P.

By: TETRA Applied GP, LLC,

its general partner

By: TETRA Applied Holding Company,

its sole member

By: /s/Bruce A. Cobb

Bruce A. Cobb

Treasurer

-12-

--------------------------------------------------------------------------------

 